Exhibit 10.36

INDUSTRIAL SPACE LEASE

THE KAYE BUILDING, LLC

AS “LANDLORD”

AND

SANTUR CORP.

AS “TENANT”



--------------------------------------------------------------------------------

OFFICE LEASE

SUMMARY OF BASIC LEASE TERMS

 

SECTION

(LEASE REFERENCE)

   TERMS   

A.

(Introduction)

   Lease Reference Date:    March 7, 2001

B.

(Introduction)

   Landlord:   

THE KAYE BUILDING, LLC, a California

limited liability company

C.

(Introduction)

   Tenant:    SANTUR CORP., a Delaware corporation

D.

(Section 1.21)

   Premises:    That area consisting of approximately 19,175 rentable square
feet within the Building as shown on Exhibit B.

E.

(Section 1.22)

   Project:    The land and improvements shown on Exhibit A consisting of one
(1) building the aggregate area of which is approximately 37,549 rentable square
feet.

F.

(Section 1.7)

   Building    The building in which the Premises are located known as 40931
Encyclopedia Circle, Fremont, California, containing approximately 37,549
rentable square feet.

G.

(Section 1.32)

   Tenant’s Share:    51.1%

H.

(Section 4.6)

   Tenant’s Allocated Parking Stalls:    Tenant’s Share of the parking spaces
allocated to the Building under the CCRs.

I.

(Section 1.28)

  

Scheduled

Commencement Date:

   March 15,2001

J.

(Section 1.18)

   Lease Term:    120 calendar months (plus the partial month following the
Commencement Date if such date is not the first day of the month)

 

Page 1 of 55



--------------------------------------------------------------------------------

K.

(Section 3.1)

   Base Monthly Rent:    See Section 3.1 of the body of this Lease.

L.

(Section 3.3)

   Prepaid Rent:    $52,731.25

M.

(Section 3.5)

   Security Deposit:    $200,000.00

N.

(Section 4.1)

   Permitted Use:   

Semiconductor Fabrication, Manufacturing,

Office, and Research and Development

O.

   INTENTIONALLY DELETED    INTENTIONALLY DELETED

P.

   INTENTIONALLY DELETED    INTENTIONALLY DELETED

Q.

(Section 9.1)

   Tenant’s Liability Insurance Minimum:   

$2,000,000.00 single limit and $5,000,000.00 in

the aggregate

R.

(Section 1.3)

   Landlord’s Address:   

Jonathan W. Kaye

The Kaye Building, LLC

163 Whitney Place

Fremont, California 94539

Facsimile: (510) 440-8722

     

With a copy to:

Myron L. Brody, Esquire

Silicon Valley Law Group

152 North Third Street, Suite 900

San Jose, California 95112

Facsimile: (408) 286-1400

 

Page 2 of 55



--------------------------------------------------------------------------------

S.

(Section 1.3)

   Tenant’s Address:   

SANTUR CORP.

1887 Landings Drive

Mountain View, California 94043

Facsimile: (650) 988-1569

     

With a copy to:

Meredith S. Goldberg, Esq.

Jones, Day, Reavis & Pogue

599, Lexington Avenue

32nd Floor

New York, New York 10022

Facsimile: (212) 755-7306

T.

(Section 15.13)

   Retained Real Estate Brokers:    Landlord’s: Wayne Mascia Associates      
Tenant’s: Cornish & Carey Commercial

U.

(Section 1.17)

   Lease:   

This Office Lease includes the Summary of the

Basic Lease Terms, the Lease, and the following

exhibits and addenda: Exhibit A (site plan of the

Project), Exhibit B (diagram of Premises shown as

cross-hatched), Exhibit C (Tenant’s initial concept

plan for Alterations), Exhibit D (Memorandum of

Commencement Date), Exhibit E (form of

Subordination Agreement), Exhibit F

(Intentionally Omitted), Exhibit G (Intentionally

Omitted), and Exhibit H (Hazardous Materials

Disclosure Certificate).

The foregoing Summary is hereby incorporated into and made a part of this Lease.
Each reference in this Lease to any term of the Summary shall mean the
respective information set forth above and shall be construed to incorporate all
of the terms provided under the particular paragraph pertaining to such
information. In the event of any conflict between the Summary and the Lease, the
Summary shall control.

 

LANDLORD:

    TENANT:

THE KAYE BUILDING, LLC

    SANTUR CORP.

a California limited liability company

    a Delaware corporation
By:  

/s/    Jonathan W. Kaye        

    By:   /s/     Bardia Pezeshki         Name:  

Jonathan W. Kaye

    Name:   Bardia Pezeshki Its:  

President

    Its:   President        

 

Page 3 of 55



--------------------------------------------------------------------------------

INDUSTRIAL SPACE LEASE

THIS INDUSTRIAL SPACE LEASE is dated, for reference purposes only, as of the
Lease Reference Date specified in Section A of the Summary of Basic Lease Terms
(“Summary”), and is made by and between the party identified as Landlord in
Section B of the Summary and the party identified as Tenant in Section C of the
Summary.

ARTICLE 1

DEFINITIONS

 

1.1 General. Any initially capitalized term that is given a special meaning by
this Article 1, the Summary, or by any other provision of this Lease (including
the exhibits attached hereto) shall have such meaning when used in this Lease or
any addendum or amendment hereto unless otherwise clearly indicated by the
context.

 

1.2 Additional Rent. The term “Additional Rent” is defined in Section 3.2.

 

1.3 Address for Notices. The term “Address for Notices” shall mean the addresses
set forth in Sections R and S of the Summary; provided, however, that after the
Commencement Date, Tenant’s Address for Notices shall be the address of the
Premises.

 

1.4 Agents. The term “Agents” shall mean the following: (i) with respect to
Landlord or Tenant, the agents, employees, contractors and invitees of such
party, and (ii) in addition with respect to Tenant, Tenant’s subtenants and
their respective agents, employees, contractors and invitees.

 

1.5 Agreed Interest Rate. The term “Agreed Interest Rate” shall mean that
interest rate determined as of the time it is to be applied that is equal to the
lesser of (i) the higher of five percent (5%) in excess of the discount rate
established by the Federal Reserve Bank of San Francisco as it may be adjusted
from time to time, or ten percent (10%) per annum, or (ii) the maximum interest
rate permitted by Law.

 

1.6 Base Monthly Rent. The term “Base Monthly Rent” shall mean the fixed monthly
rent payable by Tenant pursuant to Section 3.1.

 

1.7 Building. The term “Building” shall mean the building in which the Premises
are located which Building is identified in Section F of the Summary.

 

1.8 CCRs. That certain Declaration of Covenants, Conditions and Restrictions and
Reciprocal Easement Agreement for Stevenson Business Park dated September 16,
1999, and recorded in the office of the recorder of the County of Alameda,
California as document number 99-355372, as it may hereafter be amended,
supplemented, terminated or otherwise modified from time to time. The CCRs shall
be one of the Private Restrictions.

 

Page 4 of 55



--------------------------------------------------------------------------------

1.9 Commencement Date. The term “Commencement Date” is the date the Lease Term
commences, which term is defined in Section 2.2.

 

1.10 Common Area. The term “Common Area” shall mean all areas and facilities
within the Project that are not designated by Landlord for the exclusive use of
Tenant or any other lessee or other occupant of the Project, including, without
limitation, the parking areas, access and perimeter roads, pedestrian sidewalks,
landscaped areas, trash enclosures, recreation areas and the like.

 

1.11 Common Operating Expenses. The term “Common Operating Expenses” is defined
in Section 8.2.

 

1.12 INTENTIONALLY DELETED.

 

1.13 Effective Date. The term “Effective Date” shall mean the date the last
signatory to this Lease whose execution is required to make it binding on the
parties hereto shall have executed this Lease.

 

1.14 Event of Tenant’s Default. The term “Event of Tenant’s Default” is defined
in Section 13.1.

 

1.15 Hazardous Materials. The terms “Hazardous Materials” and “Hazardous
Materials Laws” are defined in Section 7.2.6.

 

1.16 Insured and Uninsured Peril. The terms “Insured Peril” and “Uninsured
Peril” are defined in Section 11.2.5.

 

1.17 Law(s). The term “Law(s)” shall mean any judicial decision, statute,
constitution, ordinance, resolution, regulation, rule, administrative order or
other requirement of any municipal, county, state, federal or other governmental
agency or authority having jurisdiction over the parties to this Lease or the
Premises, or both, in effect either at the Effective Date or any time during the
Lease Term.

 

1.18 Lease. The term “Lease” shall mean the Summary and all elements of this
Lease identified in Section U of the Summary, all of which are attached hereto
and incorporated herein by this reference.

 

1.19 Lease Term. The term “Lease Term” shall mean the term of this Lease, which
shall commence on the Commencement Date and, unless sooner terminated pursuant
to this Lease, shall continue for the period specified in Section J of the
Summary.

 

1.20 Lender. The term “Lender” shall mean any beneficiary, mortgagee, secured
party, ground or underlying lessor, or other holder of any Security Instrument
now or hereafter affecting the Project or any portion thereof.

 

1.21 Permitted Use. The term “Permitted Use” shall mean the use specified in
Section N of the Summary, and no other use shall be permitted.

 

Page 5 of 55



--------------------------------------------------------------------------------

1.22 Premises. The term “Premises” shall mean that space described in Section D
of the Summary that is within the Building.

 

1.23 Project. The term “Project” shall mean that real property and the
improvements thereon which are specified in Section E of the Summary, the
aggregate rentable area of which is referred to herein as the “Project Rentable
Area”.

 

1.24 Private Restrictions. The term “Private Restrictions” shall mean all
recorded covenants, conditions and restrictions, private agreements, reciprocal
easement agreements, and any other recorded instruments affecting the use of the
Premises and/or the Project which exist as of the Effective Date or which are
recorded after the Effective Date, including (without limitation) the CCRs;
provided, however, that (i) within seven (7) business days from the Effective
Date, Landlord will provide to Tenant a true and complete copy of each Private
Restriction that exists as of the date hereof, (ii) Landlord represents and
warrants to Tenant that none of the Private Restrictions prohibit or interfere
with Tenant’s use and enjoyment of the Premises, the Building and/or the Project
in accordance with the terms of this Lease, and that Tenant’s use and enjoyment
of the Premises, the Building and the Project in accordance with the terms of
this Lease will not be a default under or a violation of the Private
Restrictions or expose Tenant to any fines, penalties or other similar payments
under the Private Restrictions; and (iii) no Private Restriction may hereafter
be imposed by Landlord that would interfere with Tenant’s rights under this
Lease.

 

1.25 Real Property Taxes. The term “Real Property Taxes” is defined in
Section 8.3.

 

1.26 Rent. The term “Rent” or “rent” shall mean, collectively, Base Monthly
Rent, Additional Rent and all other payments of money payable to Landlord under
this Lease, whether or not such payments are specifically denominated as rent
hereunder.

 

1.27 Rentable Area. The term “Rentable Area” as used in this Lease shall mean,
with respect to the Premises, the rentable square feet set forth in Section D of
the Summary, and, with respect to the Project, the rentable square feet set
forth in Section E of the Summary (subject to reformulation pursuant to
Section 1.33 below). Landlord and Tenant agree that (i) each has had an
opportunity to determine to its satisfaction the actual area of the Project, the
Building and the Premises, (ii) all measurements of area contained in this Lease
are conclusively agreed to be correct and binding upon the parties, even if a
subsequent measurement of any one of these areas determines that it is more or
less than the amount of area reflected in this Lease, and (iii) any such
subsequent determination that the area is more or less than shown in this Lease
shall not result in a change in any way of the computations of rent, improvement
allowances, or other matters described in this Lease where area is a factor.

 

1.28 Rules and Regulations. INTENTIONALLY OMITTED

 

1.29 Scheduled Commencement Date. The term “Scheduled Commencement Date” shall
mean the date specified in Section I of the Summary.

 

Page 6 of 55



--------------------------------------------------------------------------------

1.30 Security Instrument. The term “Security Instrument” shall mean any ground
or underlying lease, mortgage or deed of trust which now or hereafter affects
the Project (or any portion thereof), and any renewal, modification,
consolidation, replacement or extension thereof.

 

1.31 Summary. The term “Summary” shall mean the Summary of Basic Lease Terms
executed by Landlord and Tenant that is part of this Lease.

 

1.32 Tenant’s Alterations. The term “Tenant’s Alterations” shall mean all
improvements, additions, alterations and fixtures installed in the Premises by
or for the benefit of Tenant following the Commencement Date which are not Trade
Fixtures.

 

1.33 Tenant’s Share. The term “Tenant’s Share” shall mean the percentage
obtained by dividing Tenant’s Rentable Area by the Project Rentable Area, which,
as of the Effective Date, is the percentage identified in Section G of the
Summary. In the event the Rentable Area of the Building is increased or
decreased, or if Landlord constructs other buildings on the Project, Landlord
shall, reformulate Tenant’s Share, as to any or all of the items which comprise
Common Operating Expenses, to reflect the Rentable Area of the Premises as a
percentage of all Rentable Area of the Building or Project Rentable Area, as
applicable. In the event Tenant’s Share is reformulated in accordance with this
Section 1.33, Landlord shall promptly provide Tenant notice of such
reformulation, together with a written statement showing in reasonable detail
the manner in which Tenant’s Share was reformulated.

 

1.34 Trade Fixtures. The term “Trade Fixtures” shall mean (i) Tenant’s
inventory, furniture, signs, business equipment and other personal property, and
(ii) anything affixed to the Premises by Tenant at its expense for purposes of
trade (except replacement of similar work or material originally installed by
Landlord) which can be removed without material injury to the Premises unless
such thing has, by the manner in which it is affixed, become an integral part of
the Premises.

ARTICLE 2

DEMISE, CONSTRUCTION, AND ACCEPTANCE

 

2.1 Demise of Premises. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, for the Lease Term upon the terms and conditions of this
Lease, the Premises for Tenant’s own use in the conduct of Tenant’s business
together with (i) the nonexclusive right to use the number of Tenant’s Allocated
Parking Stalls within the Common Area (subject to the limitations set forth in
Section 4.6), (ii) the non-exclusive right to use the Common Area for ingress to
and egress from the Premises, (iii) the right to use the roof of the Building
subject to Section 2.7 below, and (iv) the right to post a sign(s) on the
exterior of the Building subject to Section 4.4 below. Landlord reserves the use
of the exterior walls (subject to Tenant’s right as set forth in Section 4.4
below), the roof (subject to Tenant’s rights as set forth in Section 2.7 below)
and the area beneath and above the Premises, together with the right to install,
maintain, use and replace ducts, wires, conduits and pipes leading through the
Premises in locations which will not materially interfere with Tenant’s use of
the Premises.

 

Page 7 of 55



--------------------------------------------------------------------------------

2.2 Commencement Date. On the Scheduled Commencement Date, Landlord shall
deliver possession of the Premises to Tenant and the Lease Term shall commence
on such date (and such date shall be referred to herein as the “Commencement
Date”), subject to Section 2.4. Tenant shall accept possession. Promptly
following the delivery of possession of the Premises by Landlord to Tenant,
Landlord and Tenant shall together execute a Memorandum of Commencement Date in
the form attached as Exhibit D, appropriately completed (but the failure to
execute such Memorandum of Commencement Date shall not affect the Commencement
Date or Tenant’s obligations hereunder).

 

2.3 Construction of Improvements. Tenant acknowledges that it has had an
opportunity to conduct, and has conducted, such inspections of the Premises as
it deems necessary to evaluate its condition. Except as otherwise specifically
provided herein, Tenant agrees to accept possession of the Premises in its then
existing condition “as-is”, except for any latent defects which exist as of the
Effective Date. Tenant’s taking possession of any part of the Premises shall be
deemed to be an acceptance by Tenant of the Premises as complete and in
accordance with the terms of this Lease.

 

2.4 Delay in Delivery of Possession. If for any reason Landlord cannot deliver
possession of the Premises to Tenant on or before the Scheduled Commencement
Date, Landlord shall not be subject to any liability therefore, and such failure
shall not affect the validity of this Lease or the obligations of Tenant
hereunder, but, in such case, Tenant shall not be obligated to pay Base Monthly
Rent or Tenant’s Share of Common Operating Expenses until the Commencement Date
has occurred; provided, however, if Landlord cannot deliver possession of the
Premises to Tenant on or before the date (“Outside Commencement Date”) that is
thirty (30) days following the Scheduled Commencement Date, Tenant shall have
the right, as its sole and exclusive remedy, to terminate this Lease by
providing Landlord with written notice thereof within five (5) days following
the Outside Commencement Date (provided, however, in the event that Landlord’s
failure to deliver possession of the Premises to Tenant on or before the Outside
Commencement Date is attributable, in whole or in part, to any action or
inaction by Tenant or Tenant’s Agents, the Outside Commencement Date shall be
extended for the period of delay attributable to the action or inaction by
Tenant or Tenant’s Agents in question). In the event Tenant provides Landlord
with written notice of termination within such five (5) day period, this Lease
shall terminate upon such notice and Landlord shall promptly return to Tenant
the Rental Fee, any prepaid Rent, the Security Deposit, and any other sums
prepaid by Tenant to Landlord under this Lease. In the event Tenant fails to
provide Landlord with written notice of termination within such five (5) day
period, this Lease shall continue in full force and effect.

 

2.5 Early Occupancy. If Tenant enters or permits its Agents to enter the
Premises prior to the Commencement Date with the written permission of Landlord,
it shall do so upon all of the terms of this Lease (including its obligations
regarding indemnity and insurance) except those regarding the obligation to pay
rent, which shall commence on the Commencement Date.

 

Page 8 of 55



--------------------------------------------------------------------------------

2.6 Right of First Offer for Expansion Space.

 

  2.6.1 If any other space in the Building (including any space on which Tenant
has previously declined or failed to exercise its option under this Section)
becomes available for lease at any time during the Lease Term, then Tenant shall
have the first right to lease that space under the terms and conditions of this
Section. Landlord may not lease such space to any third party until it has
complied with the terms of this Section and Tenant has declined or failed to
exercise its option in accordance with the terms of this Section.

 

  2.6.2 Landlord shall give Tenant written notice of the availability of the
space, such notice to specify the space becoming available, the square footage
of that space, the recalculation of Tenant’s Share that would become effective
if Tenant was to lease that space, and the anticipated date on which that space
will become available. Such notice shall also state that it is given pursuant to
Tenant’s right of first offer to lease such space under Section 2.6 of the Lease
and that Tenant’s failure to exercise the option to lease such space within
thirty (30) days of Tenant’s receipt of the notice shall constitute a waiver of
Tenant’s right to lease that space under the terms of this Section at that time.
Such notice shall be an offer to lease that space to Tenant on the same terms
and conditions (including Base Monthly Rent, calculated on a dollar-per-square
foot basis) as then applied to the then-current Premises, regardless of
then-current market conditions, except that no Rental Fee shall be due or
payable in connection with such other space and that Tenant’s obligation to pay
Base Monthly Rent and Tenant’s Share of Common Operating Expenses applicable to
that space shall not commence until the first calendar day of the next calendar
month after the effective date of Tenant’s acceptance notice. Tenant
acknowledges that Tenant shall have no rights to negotiate a lease to any other
space in the Building which may come available for lease during this Lease Term
on any terms and conditions not specifically set forth in this Article.

 

  2.6.3 Tenant shall have thirty (30) days to respond to Landlord’s notice under
Section 2.6.2. If Tenant declines the offer expressed in Landlord’s notice under
Section 2.6.2 or fails to respond to said notice within thirty (30) days after
such notice is received by Tenant, then Tenant shall be deemed to have waived
its rights under this Section with respect to leasing that space at that time;
provided, however, that if Landlord has not entered into a lease with a third
party for that space within one hundred eighty (180) days after the expiration
of that thirty (30) day period, then Tenant’s rights under this Section shall be
reinstated for that space. In addition, such a waiver shall not waive, prejudice
or otherwise affect Tenant’s right to lease that space under this Section if
that space ever again becomes available for lease during the Lease Term.

 

Page 9 of 55



--------------------------------------------------------------------------------

  2.6.4 If Tenant desires to accept the offer to lease the space identified in
Landlord’s offer notice under Section 2.6.2, Tenant shall so notify Landlord
within thirty (30) days after Tenant’s receipt of that offer notice. If Tenant
accepts such offer, then the space identified in Landlord’s offer notice shall
automatically be deemed to be added to the Premises as of the latter of (i) the
anticipated delivery date set forth in Landlord offer notice under
Section 2.6.2; or (ii) the actual date on which possession of that space is
tendered to Tenant. Landlord shall use commercially reasonable efforts to
deliver the expansion space to Tenant on the anticipated delivery date or as
soon thereafter as is practicable; if possession of that space is not tendered
to Tenant within ninety (90) days after the anticipated delivery date stated in
Landlord’s offer notice, Tenant may, within five (5) days after such anticipated
delivery date, as its sole and exclusive remedy, revoke its exercise of the
option for that space by giving written notice of revocation to Landlord. If
Tenant fails to so revoke the exercise of its option (or is not entitled to
revoke the exercise of its option), no further written agreement need be
executed by either Party to effectuate the addition of that space to the
Premises but each Party shall, upon the request of the other Party, execute and
deliver such written confirmation (including, without limitation, an amendment
to this Lease) evidencing the addition of that space to the Premises and the
terms and conditions applicable thereto. Landlord shall have no liability to
Tenant if Landlord is unable to deliver the additional premises in a timely
fashion or at all; provided, however, Landlord shall use commercially reasonable
efforts to deliver any expansion premises in a timely fashion.

 

2.7 Roof Rights. In no event shall Tenant have any rights whatsoever to use all
or any portion of the roof of the Project to generate income from third parties.
Tenant shall, however, be permitted to use the roof of the Building without
charge in connection with its own operations in the Premises, including (without
limitation) for the installation, operating, maintenance, repair, removal and
replacement of mechanical equipment, heating, ventilating and air conditioning
equipment, vents, satellite dishes and antennae at Tenant’s own cost and
expense. Tenant’s use of the roof for the foregoing purposes shall be subject to
the following terms and conditions:

 

  2.7.1 Tenant shall bear all of the costs of designing, purchasing, installing,
operating, maintaining, repairing, removing and replacing any of its
installations on the roof and for repairing and restoring any damage to the roof
arising as a result of the foregoing.

 

  2.7.2 Tenant shall be responsible for obtaining all governmental permits,
approvals, licenses and certificates, and all permits, approvals, licenses and
certificates required by the Private Restrictions, necessary for the
installation, operation, maintenance, repair, removal and replacement of its
rooftop equipment, and Tenant shall comply with all applicable laws in doing so.
Landlord shall reasonably cooperate in obtaining the same at Tenant’s expense,
including (without limitation) signing any applications that are necessarily or
appropriately to be made by the owner of the Building. Tenant shall promptly
reimburse Landlord upon demand for the Landlord’s reasonable attorneys’, agents’
and consultants’ fees and costs associated with the foregoing.

 

Page 10 of 55



--------------------------------------------------------------------------------

  2.7.3 No satellite dish or antenna shall be permitted if it interferes with
transmissions to or from any other satellite dish, antenna, other transmitting
equipment or telecommunications equipment then on, in, or near the Project.
Provided Tenant immediately commences and diligently pursues such to completion,
Tenant shall be afforded a reasonable opportunity to avoid, ameliorate or cure
any such interference problem before it is required to cease its own use of any
satellite dish or antenna.

 

  2.7.4 All rooftop equipment shall be installed in a manner reasonably
satisfactory to Landlord, including visual screening. Without limiting the
foregoing, all rooftop equipment must be securely affixed to the roof so as to
prevent the dislodging of the rooftop equipment, all wires and cables between
the rooftop equipment and the Premises must be installed in existing conduit or
in alternative conduit reasonably approved by Landlord and must, if carrying
electromagnetic transmissions, be appropriately shielded, and no rooftop
equipment may be installed in such a manner as to void any warranty of the roof.

 

  2.7.5 The insurance carried by Tenant under this Lease must also cover any
rooftop equipment installed by Tenant.

 

  2.7.6 Notwithstanding any other provision of this Lease, any rooftop equipment
(other than vents, exhausts, flues and air handlers) installed by Tenant shall
remain Tenant’s personal property, may be removed by Tenant at any time, and
shall be removed by Tenant at its expense at the expiration or termination of
the Lease Term.

 

  2.7.7 Except as part of an assignment of this Lease or a sublease of all or a
portion of the Premises, in either case, as set forth in Article 14 below,
Tenant shall not be permitted to assign or sublease its rights to use the roof
hereunder, whether or not such assignment or subletting involves income
generation.

 

  2.7.8 In the event Tenant violates the provisions of this Section 2.7, in
addition to each and every other remedy available to Landlord, hereunder, at law
or in equity, Landlord may require the removal of such violating equipment upon
written demand to Tenant and/or, if such violation involves income generation,
require that Tenant pay to Landlord immediately, upon written demand, any and
all sums paid to Tenant and direct than any and all future sums be paid directly
to Landlord. The exercise of the foregoing right by Landlord shall not be deemed
a waiver of the applicable default by Tenant.

 

  2.7.9 Landlord hereby specifically reserves the right to lease the roof to any
party it desires in its sole and absolute discretion; provided, however, such
shall not unreasonably interfere with Tenant’s rights hereunder.

 

Page 11 of 55



--------------------------------------------------------------------------------

ARTICLE 3

RENT

 

3.1 Base Monthly Rent. Commencing on the Commencement Date and continuing
throughout the Lease Term, Tenant shall pay to Landlord the Base Monthly Rent as
follows:

 

Lease Year 1

   $52,731.25 per month

Lease Year 2

   $54,840.50 per month

Lease Year 3

   $57,034.12 per month

Lease Year 4

   $59,315.48 per month

Lease Year 5

   $61,688.10 per month

Lease Year 6

   $64,155.63 per month

Lease Year 7

   $66,721.85 per month

Lease Year 8

   $69,390.73 per month

Lease Year 9

   $72,166.36 per month

Lease Year 10

   $75,053.01 per month

 

3.2 Additional Rent. Commencing on the Commencement Date and continuing
throughout the Lease Term, Tenant shall pay the following as additional rent
(the “Additional Rent”): (i) any late charges or interest due Landlord pursuant
to Section 3.4; (ii) Tenant’s Share of Common Operating Expenses as provided in
Section 8.1; (iii) Landlord’s share of any Transfer Consideration received by
Tenant upon certain assignments and sublettings as required by Section 14.1;
(iv) any legal fees and costs due Landlord pursuant to Section 15.9; and (v) any
other sums or charges payable by Tenant pursuant to this Lease.

 

3.3 Payment of Rent. Concurrently with Tenant’s execution of this Lease, Tenant
shall pay to Landlord the amount set forth in Section L of the Summary as
prepayment of rent for credit against the first installment(s) of Base Monthly
Rent. All rent required to be paid in monthly installments shall be paid in
advance on the first day of each calendar month during the Lease Term. If the
date of an increase in Base Monthly Rent does not fall on the first day of a
calendar month, such increase shall become effective on the first day of the
next calendar month. All rent shall be paid in lawful money of the United
States, without any abatement, deduction or offset whatsoever (except as
specifically provided in Sections 5.2, 11.4 and 12.3), and without any prior
demand therefor. Rent shall be paid

 

Page 12 of 55



--------------------------------------------------------------------------------

  to Landlord at its address set forth in Section R of the Summary, or at such
other place as Landlord may designate from time to time. Tenant’s obligation to
pay Base Monthly Rent and Tenant’s Share of Common Operating Expenses shall be
prorated at the commencement and expiration of the Lease Term. In the event that
the Lease Term commences on a date other than the first day of a calendar month,
on the Commencement Date Tenant shall pay to Landlord as Base Monthly Rent for
the period from such Commencement Date to the first day of the first full
calendar month that proportion of the Base Monthly Rent hereunder which the
number of days between such Commencement Date and the first day of the next
succeeding calendar month bears to thirty (30); the Base Monthly Rent prepaid
pursuant to Section L of the Summary shall then be applied to the Base Monthly
Rent due for the first full calendar month of the Lease Term. In the event that
the Lease Term is terminated for any reason on a date other than the last day of
a calendar month, on the first day of the last calendar month of the Lease Term
Tenant shall pay to Landlord as Base Monthly Rent for the period from said first
day of said last calendar month to and including the last day of the Lease Term
that proportion of the monthly Base Monthly Rent hereunder which the number of
days between said first day of said last calendar month and the last day of the
term hereof bears to thirty (30).

 

3.4 Late Charge and Interest. Tenant acknowledges that late payment by Tenant to
Landlord of Rent under this Lease will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of which is extremely difficult or
impracticable to determine. Such costs include, but are not limited to,
processing and accounting charges, late charges that may be imposed on Landlord
by the terms of any Security Instrument, and late charges and penalties that may
be imposed due to late payment of Real Property Taxes. Therefore, if any
installment of Base Monthly Rent or any payment of Additional Rent or other rent
due from Tenant is not received by Landlord in good funds within five (5) days
after the applicable due date, Tenant shall pay to Landlord an additional sum
equal to five percent (5%) of the amount overdue as a late charge. The parties
acknowledge that this late charge represents a fair and reasonable estimate of
the costs that Landlord will incur by reason of late payment by Tenant. In no
event shall this provision for a late charge be deemed to grant to Tenant a
grace period or extension of time within which to pay any rent or prevent
Landlord from exercising any right or remedy available to Landlord upon Tenant’s
failure to pay any rent due under this Lease in a timely fashion, including any
right to terminate this Lease pursuant to Section 13.2.3. If any rent remains
delinquent for a period in excess of thirty (30) days then, in addition to such
late charge, Tenant shall pay to Landlord interest on any rent that is not paid
when due at the Agreed Interest Rate following the date such amount became due
until paid.

 

3.5

Security Deposit. Concurrently with its execution of this Lease, Tenant shall
deposit with Landlord the amount set forth in Section M of the Summary as
security for the performance by Tenant of its obligations under this Lease, and
not as prepayment of rent (the “Security Deposit”). Landlord may from time to
time apply such portion of the Security Deposit as is necessary for the
following purposes: (i) to remedy any default by Tenant in the payment of rent;
(ii) to repair damage to the Premises caused by Tenant; (iii) to clean the
Premises upon the expiration or sooner termination of the Lease; and/or (iv) to
remedy any other default of Tenant to the extent permitted by Law, including,

 

Page 13 of 55



--------------------------------------------------------------------------------

  without limitation, on account of damages owing to Landlord under
Section 13.2, and, in this regard, Tenant hereby waives any restriction on the
uses to which the Security Deposit may be put contained in California Civil Code
Section 1950.7. In the event the Security Deposit or any portion thereof is so
used, Tenant agrees to pay to Landlord promptly upon demand an amount in cash
sufficient to restore the Security Deposit to the full original amount. Landlord
shall not be deemed a trustee of the Security Deposit, may use the Security
Deposit in business, and shall not be required to segregate it from its general
accounts. Tenant shall not be entitled to any interest on the Security Deposit.
If Landlord transfers the Premises during the Lease Term, Landlord shall assign
or pay the Security Deposit to any transferee of Landlord’s interest in
conformity with the provisions of California Civil Code Section 1950.7 and/or
any successor statute, in which event the transferring Landlord will be released
from all liability for the return of the Security Deposit. If Tenant performs
every provision of this Lease to be performed by Tenant, the unused portion of
the Security Deposit shall be returned to Tenant (or the last, assignee of
Tenant’s interest under this Lease) within fifteen (15) days following the
expiration or sooner termination of this Lease and the surrender of the Premises
by Tenant to Landlord in accordance with the terms of this Lease. If this Lease
is terminated following an Event of Tenant’s Default, the unpaid portion of the
Security Deposit, if any, shall be returned to Tenant two (2) weeks after final
determination of all damages due Landlord, and, in this respect, the provisions
of California Civil Code Section 1950.7 are hereby waived by Tenant.

 

3.6 Rental Fee. In consideration of Landlord’s agreement to lease the Premises
to Tenant, in addition to the other sums which may be due hereunder, Tenant
shall pay to Landlord concurrently with the execution of this Lease the sum of
One Million Dollars ($1,000,000.00) in lawful money of the United States
(“Rental Fee”). The Rental Fee shall be refunded to Tenant if this Lease is
terminated by Tenant pursuant to Section 2.4 for any reason other than a delay
attributable, in whole or in part, to any action or inaction by Tenant or
Tenant’s Agents. If this Lease is not so terminated, then the Rental Fee shall
conclusively be the property of Landlord.

ARTICLE 4

USE OF PREMISES

 

4.1

Limitation on Use. Tenant shall use the Premises solely for the Permitted Use
specified in Section N of the Summary and for no other purpose whatsoever
without the prior written consent of Landlord, which consent may be withheld
and/or conditioned by Landlord in its sole and absolute discretion. Tenant shall
not do anything in or about the Premises which will (i) cause structural injury
to the Building, or (ii) cause damage to any part of the Building except to the
extent reasonably necessary for the installation of Tenant’s Trade Fixtures and
Tenant’s Alterations, and then only in a manner which has been first approved by
Landlord in writing. Tenant shall not operate any equipment within the Premises
which will (a) materially damage the Building or the Common Area, (b) overload
the electrical systems or other mechanical equipment servicing the Building (as
the same may be upgraded, improved and/or replaced by Tenant), (c) impair the
efficient operation of the sprinkler system or the heating, ventilating or air
conditioning

 

Page 14 of 55



--------------------------------------------------------------------------------

  (“HVAC”) equipment within or servicing the Building (as the same may be
upgraded, improved and/or replaced by Tenant), or (d) damage, overload or
corrode the sanitary sewer system. Tenant shall not set any load on the floor in
excess of the load limits for which such items are designed nor operate hard
wheel forklifts within any part of the Premises where the flooring would be
damaged by such hard wheels. Any dust, fumes, or waste products generated by
Tenant’s use of the Premises shall be contained and disposed so that they do not
(x) create an unreasonable fire or health hazard, (y) damage the Premises, or
(z) result in the violation of any Laws. Except for installing signage otherwise
permitted by the terms of this Lease, Tenant shall not change the exterior of
the Building or, except as may be otherwise permitted by the terms of this
Lease, install any equipment or antennas on or make any penetrations of the
exterior or roof of the Building. Tenant shall not commit any waste in or about
the Premises, and Tenant shall keep the Premises neat, clean and free of
nuisances; provided, however, such shall not prohibit Tenant from using the
Premises for the Permitted Use pursuant to each and every term and condition of
this Lease. If Landlord designates a standard window covering for use throughout
the Building, Tenant shall use this standard window covering to cover all
windows in the Premises. Tenant shall not conduct on any portion of the Premises
or the Project any sale of any kind, including, without limitation, any public
or private auction, fire sale, going-out-of-business sale, distress sale or
other liquidation sale.

 

4.2 Compliance with Regulations. Tenant shall not use the Premises in any manner
which violates any Laws or Private Restrictions which affect the Premises.
Tenant shall abide by and promptly observe and comply with all Laws and Private
Restrictions. Tenant shall not use the Premises in any manner which will cause a
cancellation of any insurance policy covering the Premises, the Building,
Tenant’s Alterations or which poses an unreasonable risk of damage or injury to
the Premises; provided, however, such shall not prohibit Tenant from using the
Premises for the Permitted Use pursuant to each and every term and condition of
this Lease; and, provided, further, however, that any insurance policy
maintained by Landlord must allow the Permitted Use. Tenant shall not sell, or
permit to be kept, used, or sold in or about the Premises any article which may
be prohibited by the standard form of fire insurance policy. Tenant shall comply
with all reasonable requirements of any insurance company, insurance underwriter
or Board of Fire Underwriters which are necessary to maintain the insurance
coverage carried by either Landlord or Tenant pursuant to this Lease.

 

4.3 Outside Areas. Except as provided in this Lease, no materials, supplies,
tanks or containers, equipment, finished products or semi-finished products, raw
materials, inoperable vehicles or articles of any nature shall be stored upon or
permitted to remain outside of the Premises.

 

4.4

Signs. Subject to the other provisions of this Lease, Tenant shall be permitted
to install an identification sign on the roof or exterior wall(s) of the
Building similar in size, materials, and lighting to the identification signs
installed by comparable tenants in other buildings that are subject to the CCRs.
Except for the foregoing signage and entry, directional or safety signage on the
doors and loading bays of the Building, Tenant shall not place on any portion of
the Premises any sign, placard, lettering in or on windows, banner, displays or
other advertising or communicative material which is visible from the

 

Page 15 of 55



--------------------------------------------------------------------------------

  exterior of the Building without the prior written approval of Landlord, such
approval not to be unreasonably withheld, conditioned or delayed, and Landlord
shall not discriminate against Tenant in enforcing any restrictions on such
signage. All such approved signs shall strictly conform to all Laws, Private
Restrictions, and any reasonable sign criteria established by Landlord for the
Building from time to time, and shall be installed at the expense of Tenant.
Tenant shall maintain such signs in good condition and repair, and, upon the
expiration or sooner termination of this Lease, remove the same and repair any
damage caused thereby, all at its sole cost and expense and to the reasonable
satisfaction of Landlord.

 

4.5 No Light, Air or View Easement. Any diminution or shutting off of light, air
or view by any structure which may be erected on the Project or any lands
adjacent to the Project by anyone other than Landlord, its principals or
affiliates shall in no way affect this Lease or impose any liability on
Landlord.

 

4.6 Parking. Tenant is allocated and shall have the non-exclusive right to use
the parking spaces located within the Project from time to time at no extra
charge (other than Tenant’s Share of Operating Expenses), for its use and the
use of Tenant’s Agents, in common with other tenants of the Project, up to, but
not exceeding, the number of allocated parking spaces set forth in Section H of
the Summary. The location of the parking spaces to be used by Tenant may be
designated from time to time by Landlord but Landlord may not discriminate
against Tenant in designating parking spaces in terms of location, size,
condition, lighting or safety. Tenant shall not at any time use more parking
spaces than the number so allocated to Tenant or park its vehicles or the
vehicles of others in any portion of the Project not designated by Landlord as a
non-exclusive parking area. Tenant shall not have the exclusive right to use any
specific parking space. If Landlord grants to any other tenant the exclusive
right to use any particular parking space(s), which right shall be subject to
the foregoing provision prohibiting discrimination against Tenant, Tenant shall
not use such spaces. Tenant shall not park or store vehicles at the Project for
more than twenty four (24) hours without the Landlord’s written consent, which
may be withheld in Landlord’s sole and absolute discretion. Such unauthorized
vehicles may be towed at Tenant’s expense. Landlord reserves the right, after
having given Tenant reasonable notice, to have any vehicles owned by Tenant or
Tenant’s Agents utilizing parking spaces in excess of the parking spaces allowed
for Tenant’s use to be towed away at Tenant’s cost. All trucks and delivery
vehicles shall be (a) parked in such areas as Landlord may designate from time
to time, (b) loaded and unloaded in a manner which does not unreasonably
interfere with the businesses of other occupants of the Project, and
(c) permitted to remain on the Project only so long as is reasonably necessary
to complete loading and unloading. In the event Landlord elects or is required
by any Law to limit or control parking in the Project, whether by validation of
parking tickets or any other method of assessment, Tenant agrees to participate
in such validation or assessment program under such rules and regulations as are
from time to time established by Landlord.

 

4.7 Rules and Regulations. Landlord may from time to time promulgate such
reasonable rules and regulations applicable to the Project and/or the Building
as Landlord may, in its reasonable discretion, deem necessary or appropriate for
the care and orderly

 

Page 16 of 55



--------------------------------------------------------------------------------

  management of the Project and the safety of its tenants and invitees, but any
such rules and regulations shall take into account the industrial nature of the
use of the Building. Such rules and regulations shall be binding upon Tenant
upon delivery of a copy thereof to Tenant, and Tenant agrees to abide by such
rules and regulations; but Landlord agrees to not discriminatorily enforce the
rules and regulations against Tenant. If there is a conflict between the rules
and regulations and any of the provisions of this Lease, the provisions of this
Lease shall prevail. Landlord shall not be responsible for the violation by any
other tenant of the Project of any such Rules and Regulations.

 

4.8 Telecommunications. The use of the Premises by Tenant for the Permitted Use
specified in Section N of the Summary shall not include using the Premises to
provide telecommunications services (including, without limitation, Internet
connections) to third parties, it being intended that Tenant’s
telecommunications activities within the Premises be strictly limited to such
activities as are incidental to general office use.

ARTICLE 5

TRADE FIXTURES AND ALTERATIONS

 

5.1 Trade Fixtures. Throughout the Lease Term, Tenant may provide and install,
and shall maintain in good condition, any Trade Fixtures required in the conduct
of its business in the Premises; provided, however, if the installation of any
Trade Fixtures will necessitate the making of any Tenant’s Alterations, then
Tenant shall not be permitted to make such installation unless and until the
applicable Tenant’s Alterations have been approved by Landlord pursuant to
Section 5.2. All Trade Fixtures shall remain Tenant’s property.

 

5.2 Tenant’s Alterations. Construction by Tenant of Tenant’s Alterations shall
be governed by the following:

 

  5.2.1 Tenant shall not construct any Tenant’s Alterations or otherwise alter
the Premises without Landlord’s prior written approval, which approval shall not
be unreasonably withheld, conditioned or delayed, except that provided Tenant
complies with each and every other term and condition applicable to Alterations,
no approval by Landlord shall be required for any Tenant’s Alterations in an
amount not to exceed Twenty Five Thousand Dollars ($25,000.00) per Alteration
and Seventy Five Thousand Dollars ($75,000.00) in the aggregate per calendar
year, that are cosmetic or do not affect the structural integrity of the
Building or any base-building system that is Landlord’s responsibility under
this Lease to maintain, repair or replace. Except for any Tenant’s Alterations
permitted under the preceding sentence without Landlord’s consent, Tenant shall
not construct the Tenant’s Alterations until Landlord has approved in writing
the plans and specifications therefor, and such Tenant’s Alterations shall be
constructed substantially in compliance with such approved plans and
specifications by a licensed contractor first approved by Landlord (who shall
not unreasonably withhold, condition or delay its approval of any such
contractor). All Tenant’s Alterations constructed by Tenant shall be constructed
by a reputable licensed contractor in accordance with all Laws using materials
of good quality.

 

Page 17 of 55



--------------------------------------------------------------------------------

  5.2.2 Tenant shall not commence construction of any Tenant’s Alterations until
(i) all required governmental approvals and permits have been obtained, (ii) all
requirements regarding insurance imposed by this Lease have been satisfied,
(iii) Tenant has given Landlord at least ten (10) days’ prior written notice of
its intention to commence such construction, and (iv) Tenant has obtained
contingent liability and broad form builders’ risk insurance in an amount
reasonably satisfactory to Landlord if there are any perils relating to the
proposed construction not covered by insurance carried pursuant to Article 9.

 

  5.2.3 All Tenant’s Alterations shall remain the property of Tenant during the
Lease Term but shall not be altered or removed from the Premises. At the
expiration or sooner termination of the Lease Term, all Tenant’s Alterations
shall be surrendered to Landlord as part of the realty and shall then become
Landlord’s property, and Landlord shall have no obligation to reimburse Tenant
for all or any portion of the value or cost thereof; provided, however, Landlord
expressly reserves the right to require Tenant to remove any Tenant’s
Alterations prior to the expiration or sooner termination of the Lease Term by
providing Tenant with written notice thereof at the time Landlord consents to
that particular Tenant’s Alteration.

 

  5.2.4 In addition to any other Tenant’s Alterations permitted by the terms of
this Lease, Tenant shall be permitted to demolish and remove concrete tanks and
related steel superstructure that are currently in the Premises. The actual
verifiable out-of-pocket costs associated with such work up to a maximum amount
of Twenty Thousand Dollars ($20,000.00) shall be paid by Landlord. At Tenant’s
option and by providing written notice to Landlord, the cost of such work may be
paid by Landlord in cash or by offsetting the cost of such work against the Base
Monthly Rent due under this Lease. Landlord’s obligation to reimburse Tenant for
such costs shall occur only after Tenant has provided Landlord with all
applicable lien release waivers, proof of payment by Tenant and such other
information as Landlord may reasonably request.

 

5.3 Alterations Required by Law. Tenant shall, at its sole cost and expense,
make any alteration, addition or change of any sort to the Premises, the
Building and the Project, that is required by any Law, including, but not
limited to, the Americans With Disabilities Act of 1990 (“ADA”), because of
(i) Tenant’s particular use or change of use of the Premises; (ii) Tenant’s
application for any permit or governmental approval; (iii) Tenant’s construction
or installation of any Tenant’s Alterations or Trade Fixtures; or (iv) an Event
of Tenant’s Default. Any such alterations, additions or changes shall be made by
Tenant in accordance with and subject to the provisions of Section 5.3. Any
other alteration, addition, or change required by Law which is not the
responsibility of Tenant pursuant to the foregoing shall be made by Landlord.

 

5.4 Tenant’s Initial Alterations.

 

  5.4.1 Notwithstanding any other provision to the contrary contained herein,
Tenant’s initial Alterations as set forth on Exhibit C (“Tenant’s Initial
Alterations”) shall be deemed approved by Landlord and the procedure set forth
in this Section 5.4 shall be followed.

 

Page 18 of 55



--------------------------------------------------------------------------------

  5.4.2 Tenant shall deliver to Landlord prints of permit-submission level
documents and specifications (hereinafter referred to collectively as
“Tenant’s—Initial Alterations Construction Documents”) for Tenant’s Initial
Alterations. The Tenant’s Initial Alterations Construction Documents shall
provide for interior improvements consistent with the improvements described on
Exhibit C. Within ten (10) days of the receipt by Landlord of a draft of
Tenant’s Initial Alterations Construction Documents from Tenant, Landlord shall
return to Tenant one (1) set of Tenant’s Initial Alterations Construction
Documents marked “Approved,” “Approved as Noted” or “Disapproved as Noted,
Revise and Resubmit.” If Tenant’s Initial Alterations Construction Documents are
returned to Tenant marked “Approved,” Tenant’s Initial Alterations Construction
Documents, as so submitted, shall be deemed approved by Landlord. If Tenant’s
Initial Alterations Construction Documents are returned to Tenant marked
“Approved as Noted,” the draft of Tenant’s Initial Alterations Construction
Documents shall be deemed approved by Landlord; provided, however, that in
preparing the final Tenant’s Initial Alterations Construction Documents, Tenant
shall incorporate into Tenant’s Initial Alterations Construction Documents the
items noted by Landlord. If Tenant’s Initial Alterations Construction Documents
are returned to Tenant marked “Disapproved as Noted, Revise and Resubmit,”
Tenant shall cause such Tenant’s Initial Alterations Construction Documents to
be revised, taking into account the reasons for Landlord’s disapproval and shall
resubmit revised plans to Landlord for review within ten (10) days after return
of Tenant’s Initial Alterations Construction Documents to Tenant by Landlord.
The same procedure shall be repeated until Landlord fully approves Tenant’s
Initial Alterations Construction Documents. If Landlord fails to respond to or
provide comments to Tenant on the Tenant’s Initial Alterations Construction
Documents within the ten (10) day period provided by this Section 5.4, then
Landlord shall be deemed to have approved the Tenant’s Initial Alterations
Construction Documents. Tenant’s Initial Alterations Construction Documents
shall be consistent with, and a logical extension of, the Exhibit C approved by
Landlord. Tenant shall be solely responsible for: (l) the completeness of
Tenant’s Initial Alterations Construction Documents; (2) the conformity of
Tenant’s Initial Alterations Construction Documents with the actual conditions
existing in the Premises, (3) the compliance of the Tenant’s Initial Alterations
Construction Documents with all applicable Laws, including, without limitation,
the ADA. When Tenant’s Initial Alterations Construction Documents are approved
by Landlord and Tenant, they shall be acknowledged as such by Landlord and
Tenant signing each sheet of Tenant’s Initial Alterations Construction
Documents. In all circumstances, Landlord’s approval of Tenant’s Initial
Alterations Construction Documents shall be granted in Landlord’s reasonable
discretion.

 

  5.4.3 When Tenant’s Initial Alterations Construction Documents have been
approved by Landlord, there shall be no material changes without Landlord’s
prior written consent (each request for such a change shall be herein referred
to as a “Change Request”), which consent shall not be unreasonably withheld,
conditioned or delayed. Any and all costs related to such Change Requests shall
be paid for by Tenant.

 

Page 19 of 55



--------------------------------------------------------------------------------

  5.4.4 Tenant shall not be required to remove any of Tenant’s Initial
Alterations at the expiration or earlier termination of the Lease.

 

  5.4.5 Tenant acknowledges and agrees that Landlord’s review and approval, if
granted, of Tenant’s Initial Alterations Construction Documents is solely for
the benefit of Landlord and to protect the interests of Landlord in the Project
and the Premises. Landlord shall not be the guarantor of, nor in any way or to
any extent responsible for, the correctness or accuracy of Tenant’s Initial
Alterations Construction Documents or of the compliance of Tenant’s Initial
Alterations Construction Documents with applicable Laws, or of the conformance
or compatibility of Tenant’s Initial Alterations Construction Documents with the
actual conditions existing in the Premises. Tenant shall require and be solely
responsible for insuring that its architects, engineers and contractors from
time to time verify all existing conditions in the Premises (including, without
limitation, undertaking a full field verification of such conditions prior to
commencing construction of Tenant’s Initial Alterations), insofar as they are
relevant to, or may affect, the design and construction of Tenant’s Initial
Alterations, and Landlord shall have no liability to Tenant for any inaccuracy
or incorrectness in any of the information supplied by Landlord with regard to
such conditions. Tenant shall be solely responsible for, and Landlord
specifically reserves the right to require Tenant to make at any time and from
time to time during the construction of Tenant’s Initial Alterations, any
changes to Tenant’s Initial Alterations Construction Documents required by any
governmental official.

 

  5.4.6 Promptly following the approval of Tenant’s Initial Alterations
Construction Documents and the issuance of the applicable permits (the obtaining
of which permits shall be the responsibility of Tenant), Tenant shall commence
and to diligently and expeditiously proceed with the construction of the
Tenant’s Initial Alterations. Tenant shall complete the Tenant’s Initial
Alterations in a good and workmanlike manner, in strict accordance with the
approved Tenant’s Initial Alterations Construction Documents and all applicable
Laws, and in a lien-free condition. Tenant shall pay for Tenant’s Initial
Alterations out of its own funds and without contribution from Landlord.

 

  5.4.7 Landlord shall have the right to enter upon the Premises at times
mutually determined by Landlord and Tenant for the purpose of monitoring and
inspecting the construction and installation of Tenant’s Initial Alterations.
Any such inspection by or on behalf of Landlord shall be solely for the benefit
of Landlord and to protect the interests of Landlord in the Project and the
Premises, and Landlord shall not be the guarantor of, nor in any way or to any
extent responsible for, the construction of Tenant’s Initial Alterations.

 

Page 20 of 55



--------------------------------------------------------------------------------

  5.4.8 Tenant shall require that its general contractor maintain commercial
general liability insurance in an amount of not less than Five Million Dollars
($5,000,000.00) on a combined single limit basis, builder’s risk insurance as
required by Landlord, all workers’ compensation insurance required by law, and
such other insurance coverages and in such amounts as Landlord may require from
time to time. Tenant shall require that its subcontractors maintain commercial
general liability insurance in an amount of not less than One Million Dollars
($1,000,000.00) on a combined single limit basis, builder’s risk insurance as
required by Landlord, all workers’ compensation insurance required by law, and
such other insurance coverages and in such amounts as Landlord may require from
time to time. Landlord shall be named as additional insureds on all such
policies of insurance, excluding only workers’ compensation insurance policies.

 

  5.4.9 Within forty-five (45) days following the completion of Tenant’s Initial
Alterations, Tenant shall furnish to Landlord, at Tenant’s sole cost and
expense, a complete set of plans and specifications, together with a set in
electronic format reflecting the actual conditions of Tenant’s Initial
Improvements as constructed in the Premises.

 

5.5 Mechanic’s Liens. Tenant shall keep the Project free from any liens and
shall pay when due all bills arising out of any work performed, materials
furnished, or obligations incurred by or at the direction of Tenant or Tenant’s
Agents relating to the Project. If Tenant fails to cause the release of record
of any lien(s) filed against the Project (or any portion thereof) or its
leasehold interest therein by payment or posting of a proper bond within fifteen
(15) days from the date of the lien filing(s), then Landlord may, at Tenant’s
expense, cause such lien(s) to be released by any means Landlord deems proper,
including, but not limited to, payment of or defense against the claim giving
rise to the lien(s). All sums disbursed, deposited or incurred by Landlord in
connection with the release of the lien(s) shall be due and payable by Tenant to
Landlord on demand by Landlord, together with interest at the Agreed Interest
Rate from the date of demand until paid by Tenant.

 

5.6 Taxes on Tenant’s Property. Tenant shall pay before delinquency any and all
taxes, assessments, license fees and public charges levied, assessed or imposed
against Tenant or Tenant’s estate in this Lease or the property of Tenant
situated within the Premises which become due during the Lease Term, including,
without limitation, Tenant’s Alterations and Trade Fixtures. If any tax or other
charge is assessed by any governmental agency because of the execution of this
Lease, such tax shall be paid by Tenant. On demand by Landlord, Tenant shall
furnish Landlord with satisfactory evidence of these payments.

 

Page 21 of 55



--------------------------------------------------------------------------------

ARTICLE 6

REPAIR AND MAINTENANCE

 

6.1 Tenant’s Obligation to Maintain. By taking possession of the Premises,
Tenant shall be deemed to have accepted the Premises as being in good, sanitary
order, condition and repair. Except to the extent of Landlord’s express
obligations under Section 6.2, Tenant shall, at its sole cost and expense, keep
and maintain the Premises in a high standard of maintenance and repair, and in
good and sanitary condition. Tenant’s maintenance and repair responsibilities
herein referred to include, but are not limited to, all windows, window frames,
plate glass, glazing, truck doors, plumbing systems serving only the Premises
(such as water and drain lines, sinks, toilets, faucets, drains, showers and
water fountains), electrical systems (such as panels, conduits, outlets,
lighting fixtures, lamps, bulbs, tubes, ballasts) serving only the Premises, the
heating and air conditioning distribution and temperature control systems (such
as fans, air handlers, ducts, mixing boxes, thermostats, time clocks, supply and
return grills) installed by Tenant and/or serving only the Premises,
telecommunication systems within the Premises (including without limitation all
distribution throughout the Premises from Tenant’s computer closets),
telecommunication systems located outside of the Premises (including without
limitation intra Building telephone, telecommunication and network cabling)
installed to exclusively serve all or any portion of the Premises, all interior
finishes within the Premises (including but not limited to wall coverings,
window coverings, carpet, floor coverings), all partitioning, ceilings, and
doors (both interior and exterior, including closing mechanisms, latches, and
locks) in the Premises, skylights (if any) in the Premises, automatic fire
extinguishing systems in the Premises, all other interior improvements of any
nature whatsoever in the Premises and any exterior improvements installed within
the grounds of the Project by Tenant. Tenant also agrees to provide janitorial
services for the Premises. Tenant shall contract with a service company for the
quarterly maintenance of the HVAC equipment, with a copy of the service contract
to be furnished to Landlord within ten (10) days after opening for business, and
a copy of any subsequent contracts to be furnished from time to time. If Tenant
needs to access any Building system, including without limitation the Building
telecommunication system, Tenant shall have the right to do so only upon the
prior written consent of Landlord and by utilization of a contractor consented
to by Landlord (such consents not to be unreasonably withheld, conditioned or
delayed), provided that, despite any such consent by Landlord, Tenant shall
remain fully responsible for the acts, omissions and negligence of any such
contractor.

 

6.2

Landlord’s Obligation to Maintain. Landlord shall repair and maintain, in
reasonably good condition, except as provided in Sections 11.2 and 12.3, the
following: (i) the structural components of the Building, (ii) the Common Area
of the Building, (iii) the electrical, life safety, plumbing, sewage and HVAC
systems serving the Building, installed or furnished by Landlord not serving
only the Premises, and (iv) the Building exterior, landscaping and parking,
except any exterior improvements installed within the grounds of the Project by
Tenant. Except when Landlord’s failure is a result of gross negligence or
willful misconduct, it is an express condition precedent to all Landlord’s
obligations to repair and maintain that Tenant shall have first notified
Landlord in writing of the need for such repairs and maintenance. The cost of
such maintenance, repair and services shall be included as part of Common
Operating Expenses unless such maintenance, repairs or services are
necessitated, in whole or in part, by the act, neglect, fault or omission of
Tenant or Tenant’s Agents, in which case Tenant shall pay to Landlord the cost
of such maintenance, repairs and services within ten (10) days

 

Page 22 of 55



--------------------------------------------------------------------------------

  following Landlord’s written demand therefor. Tenant hereby waives all rights
provided for by the provisions of Sections 1941 and 1942 of the California Civil
Code and any present or future Laws regarding Tenant’s right to make repairs at
the expense of Landlord and/or to terminate this Lease because of the condition
of the Premises.

 

6.3 Control of Common Area. Landlord shall at all times have exclusive control
of the Common Area. Landlord shall have the right, exercisable in its sole and
absolute discretion and without the same constituting an actual or constructive
eviction and without entitling Tenant to any abatement of rent, to: (i) close
any part of the Common Area to whatever extent required in the opinion of
Landlord’s counsel to prevent a dedication thereof or the accrual of any
prescriptive rights therein; (ii) temporarily close the Common Area to perform
maintenance or for any other reason deemed sufficient by Landlord; (iii) change
the shape, size, location and extent of the Common Area; (iv) eliminate from or
add to the Project any land or improvement, including multi-deck parking
structures; (v) make changes to the Common Area, including, without limitation,
changes in the location of driveways, entrances, passageways, doors and
doorways, elevators, stairs, restrooms, exits, parking spaces, parking areas,
sidewalks or the direction of the flow of traffic and the site of the Common
Area; (vi) remove unauthorized persons from the Project; and/or (vii) change the
name or address of the Building or Project; provided, however, that if such
change is not required by the U.S. Postal Service or other governmental
authority, then Landlord shall pay all costs incurred by Tenant as a result of
the change of name or address (including, without limitation, the cost of new
stationery and business cards and the cost of notifying all of Tenant’s
customers, lenders, service providers and other business contacts). Tenant shall
keep the Common Area clear of all obstructions created or permitted by Tenant.
If, in the opinion of Landlord, unauthorized persons are using any of the Common
Area by reason of the presence of Tenant in the Building, Tenant, upon demand of
Landlord, shall restrain such unauthorized use by appropriate proceedings. In
exercising any such rights regarding the Common Area, (a) Landlord shall make a
reasonable effort to minimize any disruption to Tenant’s business, and
(b) Landlord shall not exercise its rights to control the Common Area in a
manner that would materially interfere with Tenant’s use of the Premises without
first obtaining Tenant’s consent, which consent may be withheld by Tenant is its
sole and absolute discretion.

ARTICLE 7

WASTE DISPOSAL AND UTILITIES

 

7.1 Waste Disposal. Tenant shall store its trash and rubbish in exterior
dumpsters in an area set aside for that purpose by Landlord. Tenant shall bear
the cost of obtaining its own dumpsters and, unless such service is provided by
the association operating under the CCRs, Tenant shall make its own
arrangements, at its own cost, for trash removal on a regular basis.

 

7.2 Hazardous Materials. Landlord and Tenant agree as follows with respect to
the existence or use of Hazardous Materials in, on or about the Project:

 

Page 23 of 55



--------------------------------------------------------------------------------

  7.2.1 Except as otherwise permitted pursuant to this Section 7.2, any
handling, transportation, storage, treatment, disposal or use of Hazardous
Materials by Tenant and Tenant’s Agents after the Effective Date in or about the
Project is strictly prohibited.

 

  7.2.2 If the presence of Hazardous Materials in, on or about the Project
caused or permitted by Tenant or Tenant’s Agents results in contamination or
deterioration of water or soil resulting in a level of contamination greater
than the levels established as acceptable by any governmental agency having
jurisdiction over such contamination, then Tenant shall promptly take any and
all action necessary to investigate and remediate such contamination if required
by Law or as a condition to the issuance or continuing effectiveness of any
governmental approval which relates to the use of the Project or any part
thereof.

 

  7.2.3 Tenant may use small quantities of household chemicals such as
adhesives, lubricants and cleaning fluids in order to conduct its business at
the Premises. Tenant may also use such other Hazardous Materials as are
reasonably necessary for the operation of Tenant’s business, Landlord
acknowledging that Tenant’s business is manufacturing and involves substantial
amounts of Hazardous Materials, subject to Tenant’s compliance with this
Section 7.2. Tenant agrees that during its use and occupancy of the Premises it
will: (1) not (A) permit Hazardous Materials to be present on or about the
Premises except in a manner and quantity necessary for the ordinary performance
of Tenant’s business or (B) release, discharge or dispose of any Hazardous
Materials on, in, at, under, or emanating from, the Premises, the Building or
the Project except in compliance with this Section 7.2; (2) comply with all
Hazardous Materials Laws relating to the Premises and the use of Hazardous
Materials on or about the Premises and not engage in or permit others to engage
in any activity at the Premises in violation of any Hazardous Materials Laws;
and (3) immediately notify Landlord of (A) any inquiry, test, investigation or
enforcement proceeding by any governmental agency or authority against Tenant,
Landlord or the Premises, any Building or the Project relating to any Hazardous
Materials or under any Hazardous Materials Laws; (B) any contamination of the
Project by Hazardous Materials which constitutes a violation of any Hazardous
Materials Laws; or (C) the occurrence of any event or existence of any condition
that would cause a breach of any of the covenants set forth in this Article 7.

 

  7.2.4

Prior to the execution of this Lease Tenant has completed, executed and
delivered to Landlord a Hazardous Materials Disclosure Certificate
(“Certificate”) a copy of which is attached hereto as Exhibit H and incorporated
herein by reference. Tenant covenants, represents and warrants to Landlord that
the information in the Certificate is true and correct and accurately describes
the Hazardous Materials which will be manufactured, treated, used or stored on
or about the Premises by Tenant or Tenant’s Agents. Tenant shall, on each
anniversary of the Effective Date and at such other times as Tenant desires to
manufacture, treat, use or store on or about the Premises new or additional
Hazardous Materials which were not listed on the Certificate, complete, execute
and deliver to Landlord an updated

 

Page 24 of 55



--------------------------------------------------------------------------------

  Hazardous Materials Disclosure Certificate (each, an “Updated Certificate”)
describing Tenant’s then current and proposed future uses of Hazardous Materials
on or about the Premises, which Updated Certificates shall be in the same format
as that which is set forth in Exhibit H or in such updated format as Landlord
may require from time to time. Tenant shall deliver an Updated Certificate to
Landlord not less than thirty (30) days prior to the date Tenant intends to
commence the manufacture, treatment, use or storage of new or additional
Hazardous Materials on or about the Premises, and, if more than five (5) gallons
of the new or additional Hazardous Material are proposed to be used at the
Premises, Landlord shall have the right to approve or disapprove (such approval
not to be unreasonably withheld, conditioned or delayed) such new or additional
Hazardous Materials in its sole and absolute discretion. Tenant shall make no
use of Hazardous Materials on or about the Premises except as described in the
Certificate or as otherwise approved by Landlord in writing in accordance with
this Article 7.

 

  7.2.5

Upon reasonable notice to Tenant and, except in an emergency, when escorted by
an employee or agent designated by Tenant for such purpose if such employee or
agent is available at such time, Landlord may inspect the Premises and
surrounding areas for the purpose of determining whether there exists on or
about the Premises any Hazardous Material or other condition or activity that is
in violation of the requirements of this Lease or of any Hazardous Materials
Laws. Such inspections may include, but are not limited to, entering the
Premises or adjacent property with drill rigs or other machinery for the purpose
of obtaining laboratory samples. Landlord shall not be limited in the number of
such inspections during the Term of this Lease. In the event such inspections
reveal the presence of any such Hazardous Material or other condition or
activity in violation of the requirements of this Lease or of any Hazardous
Materials Laws arising from the acts of Tenant or Tenant’s Agents, Tenant shall
reimburse Landlord for the cost of such inspections within ten (10) days of
receipt of a written statement therefor. Tenant will supply to Landlord such
historical and operational information regarding the Premises and surrounding
areas as may be reasonably requested to facilitate any such inspection and will
make available for meetings appropriate personnel having knowledge of such
matters. Any inspection by or for Landlord under this Section shall be subject
to the confidentiality requirements set forth in Section 15.1 below. Except for
vacating at the scheduled expiration of the Lease Term, Tenant agrees to give
Landlord at least sixty (60) days prior notice of its intention to vacate the
Premises so that Landlord will have an opportunity to perform such an inspection
prior to such vacation. Notwithstanding the foregoing, Tenant shall, at Tenant’s
sole cost and expense, within ninety (90) days before the expiration or earlier
termination of this Lease, provide Landlord and the applicable governmental
authorities, with a complete closure plan for the Premises for said parties
review and approval. Once the aforementioned closure plan has been approved by
all applicable parties, Tenant shall diligently pursue such closure plan to
completion and obtain a “no further action” letter from any and all governing
bodies. The right granted to

 

Page 25 of 55



--------------------------------------------------------------------------------

  Landlord herein to perform inspections shall not create a duty on Landlord’s
part to inspect the Premises, or liability on the part of Landlord for Tenant’s
use, storage, manufacture, treatment or disposal of Hazardous Materials, it
being understood that Tenant shall be solely responsible for all liability in
connection with the use, storage, manufacture, treatment or disposal of
Hazardous Materials by Tenant or Tenant’s Agents.

 

  7.2.6 As used herein, the term “Hazardous Materials” means any hazardous or
toxic substance, material or waste which is or becomes regulated by any local
governmental authority, the State of California or the United States government.
The term “Hazardous Materials” includes, without limitation, petroleum products,
asbestos, PCB’s, and any material or substance which is (i) listed under Article
9 or defined as hazardous or extremely hazardous pursuant to Article 11 of Title
22 of the California Administrative Code, Division 4, Chapter 20, (ii) deemed as
a “hazardous waste” pursuant to Section 1004 of the Federal Resource
Conservation and Recovery Act, 42 U.S.C. 6901 et seq. (42 U.S.C. 6903),
(iii) defined as a “hazardous substance” pursuant to Section 101 of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
9601 et seq. (42 U.S.C. 9601) (“CERCLA”) or any regulations promulgated under
CERCLA; (iv) any substance now or hereafter regulated by the Toxic Substances
Control Act, as amended (“TSCA”) (15 U.S.C. § 2601 et seq.) or any regulations
promulgated under TSCA; (v) petroleum, petroleum by-products, gasoline, diesel
fuel, or other petroleum hydrocarbons; (vi) asbestos and asbestos-containing
material, in any form, whether friable or non-friable; (vii) polychlorinated
biphenyls; (viii) lead and lead-containing materials; or (ix) any additional
substance, material or waste that is listed as hazardous or toxic by any other
Hazardous Material Law. As used herein, the term “Hazardous Material Law(s)”
shall mean any statute, law, ordinance, or regulation of any governmental body
or agency (including the U.S. Environmental Protection Agency, the California
Regional Water Quality Control Board, and the California Department of Health
Services) which regulates the use, storage, release or disposal of any Hazardous
Materials.

 

  7.2.7 If Tenant’s use of Hazardous Materials on or about the Premises results
in a release, discharge or disposal of Hazardous Materials on, in, at, under, or
emanating from, the Premises, any Building or the Project, Tenant agrees to
investigate, clean up, remove or remediate such Hazardous Materials in full
compliance with: (i) the requirements of (A) all Hazardous Materials Laws and
(B) any governmental agency or authority responsible for the enforcement of any
Hazardous Materials Laws; and (ii) any additional requirements of Landlord that
are reasonably necessary to protect the value of the Premises, any Building or
the Project.

 

  7.2.8

Landlord shall have the right, but not the obligation, prior or subsequent to an
Event of Tenant’s Default, without in any way limiting Landlord’s other rights
and remedies under this Lease, to enter upon the Premises, or to take such other
actions as it deems necessary or advisable, to investigate, clean up, remove or

 

Page 26 of 55



--------------------------------------------------------------------------------

  remediate any Hazardous Materials or contamination by Hazardous Materials
present on, in, at, under, or emanating from, the Premises, any Building or the
Project in violation of Tenant’s obligations under this Lease or under any
Hazardous Materials Laws. Notwithstanding any other provision of this Lease,
Landlord shall also have the right, at its election, in its own name or as
Tenant’s agent, to negotiate, defend, approve and appeal, at Tenant’s expense,
any action taken or order issued by any governmental agency or authority with
regard to any such Hazardous Materials or contamination by Hazardous Materials.
All costs and expenses paid or incurred by Landlord in the exercise of the
rights set forth in this Article 7 shall be payable by Tenant upon demand.

 

  7.2.9 Notwithstanding any provision contained herein to the contrary, Tenant
shall surrender the Premises to Landlord upon the expiration or earlier
termination of this Lease free of debris, waste or Hazardous Materials placed
on, about or near the Premises by Tenant or Tenant’s Agents, and, with respect
to any contamination or other conditions resulting from the actions or inaction
of Tenant or Tenant’s Agents, in a condition which complies with all Hazardous
Materials Laws and any additional requirements of Landlord that are reasonably
necessary to protect the value of the Premises, any Building or the Project,
including, without limitation, the obtaining of any closure permits or other
governmental permits or approvals related to Tenant’s use of Hazardous Materials
in or about the Premises.

 

  7.2.10 Tenant shall indemnify, defend upon demand with counsel reasonably
acceptable to Landlord and hold harmless Landlord from and against any
liabilities, losses, claims, damages, lost profits, consequential damages,
interest, penalties, fines, monetary sanctions, attorneys’ fees, experts’ fees,
court costs, remediation costs, investigation costs, and other expenses which
result from or arise in any manner whatsoever out of the use, storage,
treatment, transportation, release, or disposal of any Hazardous Materials on or
about the Project caused, contributed to or permitted by Tenant or Tenant’s
Agents.

 

  7.2.11 Landlord shall indemnify, defend upon demand with counsel reasonably
acceptable to Tenant and hold harmless Tenant from and against any liabilities,
losses, claims, damages, lost profits, consequential damages, interest,
penalties, fines, monetary sanctions, attorneys’ fees, experts’ fees, court
costs, remediation costs, investigation costs, and other expenses which result
from or arise in any manner whatsoever out of the use, storage, treatment,
transportation, release, or disposal of any Hazardous Materials on or about the
Project prior to the Commencement Date.

 

  7.2.12 The obligations of Landlord and Tenant under this Section 7.2 shall
survive the expiration or earlier termination of the Lease Term. The rights and
obligations of Landlord and Tenant with respect to issues relating to Hazardous
Materials are exclusively established by this Section 7.2. In the event of any
inconsistency between any other part of this Lease and this Section 7.2, the
terms of this Section 7.2 shall control.

 

Page 27 of 55



--------------------------------------------------------------------------------

  7.3 Utilities: Except as otherwise provided in this Section 7.3 or any other
provision of this Lease, all charges for water, gas, electricity, sewer service,
waste pick-up and other utilities at the Project shall be included as part of
Common Operating Expenses. Notwithstanding the foregoing, (i) Tenant shall be
responsible for the payment of all telecommunications services provided to the
Premises, and (ii) Tenant shall use commercially reasonable efforts to directly
meter or, if direct metering is not practicable, submeter or checkmeter, its use
of electricity, gas, water and other utilities used in the Premises so that
Tenant may be billed directly by the utility providing the same or so that the
cost of Tenant’s use of the same can be identified. If Tenant cannot make such
arrangements for direct metering with the utility providing any of the foregoing
services and submetering or checkmetering is utilized so that Landlord is
responsible for obtaining the service and paying for the service, then Landlord
may charge Tenant, as Additional Rent, a sum equal to the metered consumption of
Tenant’s use of such utility service.

 

  7.4 Utilities and Services. Landlord agrees to furnish or cause to be
furnished to the Premises the utilities and services described in Section 6.2.
Landlord shall not be in default hereunder or be liable for any damages directly
or indirectly resulting from, nor shall rent be abated by reason of failure to
furnish any of the foregoing items as a result of (a) accident, breakage or
repairs; (b) strikes, lockouts or other labor disturbance or labor dispute of
any character; (c) governmental regulation, moratorium or other governmental
action; (d) inability, despite the exercise of reasonable diligence, to obtain
any of the foregoing utilities or services; (e) interruption necessary to
install or repair facilities in the Building, or (f) any other causes beyond
Landlord’s reasonable control. In the event of any failure, stoppage or
interruption of such utilities or services, Landlord shall diligently attempt to
promptly resume the utilities or service in question.

 

  7.5 Compliance with Regulations. Tenant shall comply with all rules,
regulations and requirements promulgated by national, state or local
governmental agencies or utility suppliers concerning the use of utility
services, including, without limitation, any rationing, limitation or other
control, together with all rules, regulations and requirements promulgated by
Landlord from time to time to conserve utilities and/or reduce utilities costs.
Tenant shall not be entitled to terminate this Lease nor to any abatement in
rent by reason of such compliance.

 

  7.6 Window Treatments: Landlord reserves the right, exercisable in its sole
and absolute discretion, to install and/or apply at its sole expense and not as
a Common Operating Expense any treatments to the interior and/or exterior
surfaces of any windows of the Premises as Landlord may from time to time
desire; provided, however, if such is necessary due to Tenant’s specific use of
the Premises, the cost of such shall be amortized on a straight line basis over
the useful life of such treatment and passed through to Tenant as Additional
Rent hereunder.

 

Page 28 of 55



--------------------------------------------------------------------------------

ARTICLE 8

COMMON OPERATING EXPENSES

 

8.1 Tenant’s Obligation to Pay Common Operating Expenses. Beginning with the
Commencement Date, Tenant shall pay to Landlord, in addition to the Base Monthly
Rent, Tenant’s Share of Common Operating Expenses (“Additional Rent”). The
Additional Rent due hereunder shall be paid to Landlord monthly, in advance, in
an amount reasonably estimated by Landlord to be Landlord’s approximate average
monthly expenditure for such Additional Rent, which estimated amount shall be
reconciled at the end of each calendar year as compared to Landlord’s actual
expenditure for said Additional Rent items, and, by April 1 of each calendar
year, Landlord shall endeavor to provide to Tenant a statement (each, an
“Expense Statement”) showing the actual Additional Rent due to Landlord for the
prior calendar year. If the total of the monthly payments of Additional Rent
that Tenant has made for the prior calendar year is less than the actual
Additional Rent chargeable to Tenant for such prior calendar year, with Tenant
paying to Landlord, upon demand, any amount of actual expenses expended by
Landlord in excess of said estimated amount, or Landlord applying any amount of
estimated payments made by Tenant in excess of Landlord’s actual expenditures
for said Additional Rent to Additional Rent next becoming due (or, if the Lease
Term will expire before such credit can be fully utilized or if the Lease Term
has already expired, Landlord shall reimburse Tenant in cash). The respective
obligations of Landlord and Tenant under this Article 8 shall survive the
expiration or other termination of this Lease, and if the Lease Term shall
expire or shall otherwise terminate on a day other than the last day of a
calendar year, the actual Additional Rent incurred for the calendar year in
which the Lease Term expires or otherwise terminates shall be determined and
settled on the basis of the statement of actual Additional Rent for such
calendar year and shall be prorated in the proportion which the number of days
in such calendar year preceding such expiration or termination bears to 365.

 

8.2 Common Operating Expenses Defined. Subject to the exclusions set forth in
Section 8.4, the term “Common Operating Expenses” shall be determined as if the
Project were one hundred percent (100%) occupied and shall mean the following:

 

  8.2.1

All costs and expenses paid or incurred by Landlord in doing the following
(including payments to independent contractors providing services related to the
performance of the following): (i) maintaining, cleaning, repairing and
resurfacing the roof (including repair of leaks) and the exterior surfaces
(including painting) of all buildings located on the Project and maintaining and
repairing the structural components of the Building; (ii) maintenance of the
liability, fire, property damage and any other insurance covering the Project
carried by Landlord pursuant to Section 9.2 or otherwise (including the
prepayment of premiums for coverage of up to one year); (iii) maintaining,
repairing, operating and replacing when necessary HVAC equipment, utility
facilities and other building service equipment; (iv) providing utilities to the
Project (including lighting, trash removal and water for landscaping
irrigation); (v) complying with all Laws and Private Restrictions applicable to
the Project; (vi) operating,

 

Page 29 of 55



--------------------------------------------------------------------------------

  maintaining, repairing, cleaning, painting, restriping and resurfacing the
Common Area; (vii) replacement or installation of lighting fixtures, directional
or other signs and signals, irrigation systems, trees, shrubs, ground cover and
other plant materials, and all landscaping in the Common Area; and
(viii) providing security;

 

  8.2.2 The following costs: (i) Real Property Taxes as defined in Section 8.3;
(ii) the amount of any deductible paid by Landlord under any insurance
maintained by Landlord; and (iii) that portion of all compensation (including
benefits and premiums for workers’ compensation and other insurance) paid to or
on behalf of employees of Landlord but only to the extent they are involved in
the performance of the work described by Sections 8.2.1 or 8.2.4 that is fairly
allocable to the Project;

 

  8.2.3 Commercially reasonable fees for management services or other third
party rendered by either Landlord or a third party engaged by Landlord (which
may be a party affiliated with Landlord), in an amount not to exceed two percent
(2%) of Rent payable hereunder; and

 

  8.2.4 All additional costs and expenses incurred by Landlord with respect to
the operation, protection, maintenance, repair and replacement of the Project
which would be considered a current expense (and not a capital expenditure)
pursuant to generally accepted accounting principles.

 

8.3

Real Property Taxes. The term “Real Property Taxes” shall mean all taxes,
assessments, levies, and other charges of any kind or nature whatsoever, general
and special, foreseen and unforeseen (including all installments of principal
and interest required to pay any existing or future general or special
assessments for public improvements, services or benefits, and any increases
resulting from reassessments resulting from a change in ownership, new
construction, or any other cause), now or hereafter imposed by any governmental
or quasi-governmental authority or special district having the direct or
indirect power to tax or levy assessments, which are levied or assessed against,
or with respect to the value, occupancy or use of all or any portion of the
Project (as now constructed or as may at any time hereafter be constructed,
altered or otherwise changed) or Landlord’s interest therein, the fixtures,
equipment and other property of Landlord, real or personal, that are an integral
part of and located on the Project, the gross receipts, income, or rentals from
the Project, or the use of parking areas, public utilities, or energy within the
Project, or Landlord’s business of leasing the Project. If at any time during
the Lease Term the method of taxation or assessment of the Project prevailing as
of the Effective Date shall be altered so that in lieu of or in addition to any
Real Property Taxes described above there shall be levied, assessed or imposed
(whether by reason of a change in the method of taxation or assessment, creation
of a new tax or charge, or any other cause) an alternate or additional tax or
charge (i) on the value, use or occupancy of the Project or Landlord’s interest
therein, or (ii) on or measured by the gross receipts, income or rentals from
the Project, on Landlord’s business of leasing the Project, or computed in any
manner with respect to the operation of the Project, then any such tax or
charge, however designated, shall be included within the meaning of the term
“Real Property Taxes” for purposes of this Lease. If any Real

 

Page 30 of 55



--------------------------------------------------------------------------------

  Property Tax is based upon property or rents unrelated to the Project, then
only that part of such Real Property Taxes that is fairly allocable to the
Project shall be included within the meaning of the term “Real Property Taxes.”
Notwithstanding the foregoing the term “Real Property Taxes” shall not include
estate, inheritance, transfer, gift or franchise taxes of Landlord or the
federal or state net income tax imposed on Landlord’s income from all sources.
“Real Property Taxes” shall also include any costs and expenses incurred by
Landlord in connection with appealing and/or contesting any Real Property Taxes.

 

8.4 Exclusions from Common Operating Expenses. Notwithstanding anything in this
Lease to the contrary, the following expenses shall not be Common Operating
Expenses:

 

  8.4.1 Costs of the original construction of the Building or of altering the
Building in the future and costs of remedying latent defects in the design or
construction of the Building.

 

  8.4.2 Costs of advertising, public relations, promotional events, leasing
commissions, legal fees, space planning and architectural and engineering fees,
construction allowances and costs, permit and licensing fees, moving expenses,
other leasing concessions, and other costs incurred in procuring or retaining
tenants for the Building or in building-out, renovating, fixturing, furnishing
or otherwise improving space in the Building for the use of tenants.

 

  8.4.3 Salaries, wages and other compensation payable to any officer, executive
or employee of Landlord above the level of building manager.

 

  8.4.4 Utilities and other similar expenses incurred directly by or on behalf
of any tenant of the Building whose space is metered, submetered or
checkmetered, and the cost of any overtime HVAC service provided to any tenant.

 

  8.4.5 Except as set forth in Section 8.2.3, the cost (including any foregone
rent) of any on-site management or leasing office.

 

  8.4.6 Any expense for which Landlord receives or is entitled to receive
reimbursement or coverage from insurance proceeds, condemnation awards,
warranties, guaranties, or other third parties.

 

  8.4.7 Costs incurred in enforcing leases, or as a result of any default by
Landlord or any tenant under a lease, or in connection with disputes with
prospective or actual lenders, tenants, employees, consultants, management
agents, leasing agents, purchasers, or ground lessors.

 

  8.4.8 Debt service, ground rent and costs incurred in connection with the
sale, financing, mortgaging, or change of ownership of the Building; provided,
however, any increase in Property Taxes shall be considered part of Common
Operating Expenses.

 

Page 31 of 55



--------------------------------------------------------------------------------

  8.4.9 General overhead, general administrative expenses, accounting,
record-keeping and clerical support of Landlord or its managing agent (if any)
and any costs associated with the on-going business operations of Landlord that
are not related to the operation of the Project itself.

 

  8.4.10 Costs of a capital nature or costs that would be capitalized under
generally accepted accounting principles, except that the capital costs
(amortized on a straight line basis over the useful life of the item) of capital
replacements or improvements that are made to lower what would otherwise be
Common Operating Expenses shall be included in Common Operating Expenses.

 

  8.4.11 Increased insurance premiums arising from Landlord’s or any other
tenant’s dangerous or hazardous acts or for improvements in premises leased to
other tenants.

 

  8.4.12 Costs arising from the presence of Hazardous Materials in, under or
about the Building or the Project.

 

  8.4.13 Non-cash items such as deductions for depreciation and amortization,
bad debt losses, rent losses and reserves.

 

  8.4.14 Costs of sculpture, paintings or other works of art, charitable,
political or other contributions, and dues to professional, social or other
organizations.

 

  8.4.15 Costs of defending Landlord’s title to the Building or the land on
which it is located.

 

8.5

Tenant’s Right to Audit. Tenant, at its sole expense, shall have the right
within thirty (30) days after the delivery of an Expense Statement to review and
audit Landlord’s books and records regarding such Expense Statement for the sole
purpose of determining the accuracy of such Expense Statement. Such review or
audit shall be performed by a nationally recognized accounting firm that
calculates its fees with respect to hours actually worked and that does not
discount its time or rate (as opposed to a calculation based upon percentage of
recoveries or other incentive arrangement), shall take place during normal
business hours in the office of Landlord or Landlord’s property manager and
shall be completed within three (3) business days after the commencement
thereof. If Tenant does not so review or audit Landlord’s books and records,
Landlord’s Expense Statement shall be final and binding upon Tenant. In the
event that Tenant determines on the basis of its review of Landlord’s books and
records that the amount of Expenses paid by Tenant pursuant to this Paragraph 8
for the period covered by such Expense Statement (an “Expense Period”) is less
than or greater than the actual amount properly payable by Tenant under the
terms of this Lease, Tenant shall promptly pay any deficiency to Landlord or, if
Landlord concurs with the results of such audit in its reasonable discretion,
Landlord shall promptly refund any excess payment to Tenant, as the case may be.
In the event such audit determines that the actual amount of Expenses paid by
Tenant during any Expense Period exceeds the amount properly payable by Tenant
hereunder during such Expense Period by an amount greater than six percent
(6%) of the

 

Page 32 of 55



--------------------------------------------------------------------------------

  actual Expenses properly chargeable to Tenant during such Expense Period, then
Landlord shall reimburse Tenant (in the form of a credit against the Rent next
coming due hereunder or, if the Term has previously expired, in the form of a
direct payment) for the reasonable costs of such audit. For purposes of
determining whether the actual amount of Expenses paid by Tenant during an
Expense Period exceeds the amount properly payable by Tenant hereunder by more
than six percent (6%), the parties shall take into account amounts improperly
included by Landlord in the calculation of Expenses, but specifically excluding
any amount attributable to a disagreement over or an improper determination of
an amortization period. By way of example only, the parties shall take into
account an amount charged to Tenant but specifically excluded under the list set
forth in Section 8.4 above, but shall disregard any excess amount improperly
included within Expenses attributable to Landlord’s utilization of an incorrect
amortization period for capital expenses.

ARTICLE 9

INSURANCE

 

9.1 Tenant’s Insurance. Tenant shall maintain insurance complying with all of
the following:

 

  9.1.1 Tenant shall procure, pay for and keep in full force and effect the
following:

 

  9.1.1.1 Commercial general liability insurance, including property damage,
against liability for personal injury, bodily injury, death and damage to
property occurring in or about, or resulting from an occurrence in or about, the
Premises with combined single limit coverage of not less than the amount of
Tenant’s Liability Insurance Minimum specified in Section Q of the Summary,
which insurance shall contain a “contractual liability” endorsement insuring
Tenant’s performance of Tenant’s obligation to indemnify Landlord contained in
Section 10.3;

 

  9.1.1.2 Such other insurance that from time to time is either (i) reasonably
required by any Lender, or (ii) reasonably required by Landlord and customarily
carried by tenants of similar property in similar businesses in the vicinity of
the Project; and

 

  9.1.1.3 A policy or policies of fire and property damage insurance in “all
risk” form with a sprinkler leakage endorsement insuring the personal property,
inventory, trade fixtures, and leasehold improvements within the Premises,
including, but not limited to, the Tenant Trade Fixtures and the Tenant
Alterations, for the full replacement value thereof. The proceeds from any of
such policies shall be used for the repair or replacement of leasehold
improvements, and, if desired by Tenant, such other items so insured. Tenant
shall also maintain a policy or policies of worker’s compensation insurance and
any other employee benefit insurance sufficient to comply with all laws.

 

Page 33 of 55



--------------------------------------------------------------------------------

  9.1.2 Each policy of insurance required to be carried by Tenant pursuant to
this Section 9.1: (i) shall name Landlord and such other parties in interest as
Landlord reasonably designates as additional insured; (ii) shall be primary
insurance which provides that the insurer shall be liable for the full amount of
the loss up to and including the total amount of liability set forth in the
declarations without the right of contribution from any other insurance coverage
of Landlord; (iii) shall be in a form satisfactory to Landlord; (iv) shall be
carried with companies reasonably acceptable to Landlord and having a rating of
A+, VIII or better in “Best’s Insurance Guide;” (v) shall provide that such
policy shall not be subject to cancellation, lapse or change except after at
least thirty (30) days prior written notice to Landlord; (vi) shall not have a
“deductible” in excess of such amount as is reasonably approved by Landlord;
(vii) shall contain a cross liability endorsement; (viii) shall contain a
“severability” clause; and (ix) shall be in such form and include such
endorsements as may be reasonably required by any Lender or insurance advisor of
Landlord. If Tenant has in full force and effect a blanket policy of liability
insurance with the same coverage for the Premises as described above, as well as
other coverage of other premises and properties of Tenant, or in which Tenant
has some interest, such blanket insurance shall satisfy the requirements of this
Section 9.1 provided such blanket insurance shall have a Landlord’s protective
liability endorsement attached thereto in a form acceptable to Landlord.

 

  9.1.3 A copy of each paid-up policy evidencing the insurance required to be
carried by Tenant pursuant to this Section 9.1 (appropriately authenticated by
the insurer) or a certificate of the insurer, certifying that such policy has
been issued, providing the coverage required by this Section 9.1, and containing
the provisions specified herein, shall be delivered to Landlord prior to the
time Tenant or any of its Agents enters the Premises and upon renewal of such
policies, but not less than five (5) days prior to the expiration of the term of
such coverage. Landlord may, at any time, and from time to time, inspect and/or
copy any and all insurance policies required to be procured by Tenant pursuant
to this Section 9.1. If any Lender or insurance advisor reasonably determines at
any time that the amount of coverage required for any policy of insurance Tenant
is to obtain pursuant to this Section 9.1 is not adequate, then Tenant shall
increase such coverage for such insurance to such amount as such Lender or
insurance advisor reasonably deems adequate.

 

9.2 Landlord’s Insurance. Landlord shall have the following obligations and
options regarding insurance:

 

  9.2.1

Landlord shall maintain a policy or policies of fire and property damage
insurance in so-called “all risk” form insuring Landlord (and such others as
Landlord may designate) against loss of rents for a period of not less than
eighteen (18) months and from physical damage to the Project with coverage of
not less than the full replacement cost thereof. Landlord may so insure the
Project separately, or may insure the Project with other property owned by
Landlord which Landlord elects to insure together under the same policy or
policies. Such fire and property damage insurance (i) may be endorsed to cover
loss caused by such additional

 

Page 34 of 55



--------------------------------------------------------------------------------

  perils against which Landlord may elect to insure, including, without
limitation, earthquake and/or flood, and to provide such additional coverage as
Landlord reasonably requires, and (ii) shall contain reasonable “deductibles”
which, in the case of earthquake and flood insurance, may be up to fifteen
percent (15%) of the replacement value of the property insured or such higher
amount as is then commercially reasonable. Landlord shall not be required to
cause such insurance to cover any Trade Fixtures or Tenant’s Alterations.

 

  9.2.2 Landlord shall maintain a policy or policies of commercial general
liability insurance insuring Landlord (and such others as are designated by
Landlord) against liability for personal injury, bodily injury, death and damage
to property occurring or resulting from an occurrence in, on or about the
Project, with combined single limit coverage in such amount as Landlord from
time to time determines is reasonably necessary for its protection.

 

9.3 Tenant’s Obligation to Reimburse. If Landlord’s insurance rates for the
Project are increased at any time during the Lease Term as a result of the
nature of Tenant’s use of the Premises, Tenant shall reimburse Landlord for the
full amount of such increase within fifteen (15) days following receipt of a
bill from Landlord therefor.

 

9.4 Release and Waiver of Subrogation. Landlord and Tenant each hereby waives
all rights of recovery against the other and the other’s Agents on account of
loss and damage occasioned to the property of such waiving party to the extent
only that such loss or damage is required to be insured against under any “all
risk” property insurance policies required by this Article 9; provided, however,
that (i) the foregoing waiver shall not apply to the extent of Tenant’s
obligations to pay deductibles under any such policies and this Lease, and
(ii) if any loss is due to the act, omission or negligence or willful misconduct
of Tenant or its agents, employees, contractors, guests or invitees, Tenant’s
liability insurance shall be primary and shall cover all losses and damages
prior to any other insurance hereunder. By this waiver it is the intent of the
parties that neither Landlord nor Tenant shall be liable to any insurance
company (by way of subrogation or otherwise) insuring the other party for any
loss or damage insured against under any “all-risk” property insurance policies
required by this Article 9, even though such loss or damage might be occasioned
by the negligence of such party or its Agents. The provisions of this
Section 9.4 shall not limit the indemnification, hold harmless and/or defense
provisions elsewhere contained in this Lease.

ARTICLE 10

LIMITATION ON LANDLORD’S

LIABILITY AND INDEMNITY

 

10.1

Limitation on Landlord’s Liability. Landlord shall not be liable to Tenant, nor
shall Tenant be entitled to terminate this Lease or to any abatement of rent
(except as expressly provided otherwise herein), for any injury to Tenant or
Tenant’s Agents, damage to the property of Tenant or Tenant’s Agents, or loss to
Tenant’s business resulting from any cause, including, without limitation, any
of the following: (i) failure, interruption or

 

Page 35 of 55



--------------------------------------------------------------------------------

  installation of any HVAC or other utility system or service; (ii) failure to
furnish or delay in furnishing any utilities or services when such failure or
delay is caused by fire or other peril, the elements, labor disturbances of any
character, or any other accidents or any other conditions; (iii) limitation,
curtailment, rationing or restriction on the use of water or electricity, gas or
any other form of energy or any services or utility serving the Project;
(iv) vandalism or forcible entry by unauthorized persons or the criminal act of
any person; (v) penetration of water into or onto any portion of the Premises or
the Building through roof leaks or otherwise; or (vi) any patent defect to the
Premises, Building or Project. Notwithstanding the foregoing but subject to
Section 9.4 and Section 10.2, Landlord shall be liable for any such injury,
damage or loss to the extent caused by Landlord’s or Landlord’s Agents willful
misconduct or gross negligence; provided, however, notwithstanding anything
contained in this Lease to the contrary, in no event shall Landlord be liable to
Tenant for lost profits, consequential damages and/or incidental damages of any
kind or nature.

 

10.2 Limitation on Tenant’s Recourse. If Landlord is a corporation, trust,
partnership, limited liability company, joint venture, unincorporated
association or other form of business entity: (i) the obligations of Landlord
shall not constitute personal obligations of the officers, directors, trustees,
partners, joint venturers, members, managers, owners, stockholders, or other
principals or representatives of such business entity, and (ii) Tenant shall not
have recourse to the assets of such of officers, directors, trustees, partners,
joint venturers, members, managers, owners, stockholders, principals or
representatives except to the extent of their interest in the Project. Tenant
hereby waives and releases the officers, directors, trustees, partners, joint
venturers, members, managers, owners, stockholders, principals or representative
from personal liability for the obligations of Landlord under this Lease, and
Tenant shall have recourse only to the interest of Landlord in the Project for
the satisfaction of the obligations of Landlord hereunder and shall not have
recourse to any other assets of Landlord for the satisfaction of such
obligations. The limitations of this Section do not apply to any entitlement
Tenant may have for the return of the Rental Fee pursuant to Section 2.4 of this
Lease.

 

10.3 Indemnification of Landlord. To the fullest extent permitted by law, Tenant
shall hold harmless, indemnify and defend Landlord, and its Agents, with
competent counsel reasonably satisfactory to Landlord (and Landlord agrees to
accept counsel that any insurer requires be used), from all liability,
penalties, losses, damages, costs, expenses, causes of action, claims and/or
judgments arising by reason of any death, bodily injury, personal injury or
property damage resulting from (i) any cause or causes whatsoever (other than to
the extent of the negligence 7of Landlord) occurring in or about or resulting
from an occurrence in or about the Premises during the Lease Term, (ii) the
negligence or willful misconduct of Tenant or its Agents, wherever the same may
occur, or (iii) an Event of Tenant’s Default. The provisions of this
Section 10.3 shall survive the expiration or sooner termination of this Lease.

 

Page 36 of 55



--------------------------------------------------------------------------------

ARTICLE 11

DAMAGE TO PREMISES

 

11.1 Landlord’s Duty to Restore. If the Premises are damaged by any peril after
the Effective Date, Landlord shall restore the Premises unless the Lease is
terminated by Landlord pursuant to Section 11.2 or by Tenant pursuant to
Section 11.3. All insurance proceeds available from the fire and property damage
insurance carried by Landlord pursuant to Section 9.2 shall be paid to and
become the property of Landlord. If this Lease is terminated pursuant to either
Section 11.2 or Section 11.3, then all insurance proceeds available from
insurance carried by Tenant which covers loss to property that is Landlord’s
property or would become Landlord’s property on expiration or termination of
this Lease shall be paid to and become the property of Landlord. If this Lease
is not so terminated then upon receipt of the insurance proceeds (if the loss is
covered by insurance) and the issuance of all necessary governmental permits,
Landlord shall commence and diligently prosecute to completion the restoration
of the Premises, to the extent then allowed by Law, to substantially the same
condition in which the Premises were immediately prior to such damage.
Landlord’s obligation to restore shall be limited to the Premises and interior
improvements constructed by Landlord as they existed as of the Commencement
Date, excluding any Tenant’s Alterations, Trade Fixtures and/or personal
property constructed or installed by Tenant in the Premises. Tenant shall
forthwith replace or fully repair all Tenant’s Alterations and Trade Fixtures
installed by Tenant and existing at the time of such damage or destruction, and
all insurance proceeds received by Tenant from the insurance carried by it
pursuant to Section 9.1.1.2 shall be used for such purpose.

 

11.2 Landlord’s Right to Terminate. Landlord shall have the right to terminate
this Lease in the event any of the following occurs, which right may be
exercised by delivery to Tenant of a written notice of election to terminate
within forty-five (45) days after the date of such damage:

 

  11.2.1 The Project is damaged by an Insured Peril to such an extent that the
estimated cost to restore exceeds ten percent (10%) of the then actual
replacement cost thereof, or the Premises is damaged to such an extent that the
estimated cost to restore exceeds twenty-five percent (25%) of the then actual
replacement cost thereof, unless Tenant volunteers to pay the excess replacement
cost and provides Landlord with reasonable assurances of Tenant’s ability to so
pay;

 

  11.2.2 Either the Project or the Building is damaged by an Uninsured Peril to
such an extent that the estimated cost to restore exceeds two percent (2%) of
the then actual replacement cost of the Building, unless Tenant volunteers to
pay the excess replacement cost and provides Landlord with reasonable assurances
of Tenant’s ability to so pay;

 

  11.2.3 The Premises are materially damaged by any peril within twelve
(12) months of the last day of the Lease Term; or

 

Page 37 of 55



--------------------------------------------------------------------------------

  11.2.4 Either the Project or the Building is damaged by any peril and, because
of the Laws then in force, (i) cannot be restored at reasonable cost to
substantially the same condition in which it was prior to such damage, or
(ii) cannot be used for the same use being made thereof before such damage if
restored as required by this Article.

 

  11.2.5 As used herein, the following terms shall have the following meanings:
(i) the term “Insured Peril” shall mean a peril actually insured against for
which the insurance proceeds actually received by Landlord (and which are not
required to be paid to any Lender) are sufficient (except for any “deductible”
amount specified by such insurance) to restore the Project under then existing
Laws to the condition existing immediately prior to the damage and any peril
which would have been an Insured Peril but for the failure of the Landlord to
carry insurance required to be carried hereunder; and (ii) the term “Uninsured
Peril” shall mean any peril which is not an Insured Peril. Notwithstanding the
foregoing, if the “deductible” for earthquake or flood insurance, if any,
exceeds two percent (2%) of the replacement cost of the improvements insured,
the excess deductible shall, at Landlord’s election, be deemed an “Uninsured
Peril” for purposes of this Lease.

 

11.3 Tenant’s Right to Terminate. If the Premises are damaged by any peril and
Landlord does not elect to terminate this Lease or is not entitled to terminate
this Lease pursuant to Section 11.2, then as soon as reasonably practicable,
Landlord shall furnish Tenant with the written opinion of Landlord’s architect
or construction consultant as to when the restoration work required of Landlord
may be completed. Tenant shall have the right to terminate this Lease in the
event any of the following occurs, which right may be exercised only by delivery
to Landlord of a written notice of election to terminate within thirty (30) days
after Tenant receives from Landlord the estimate of the time needed to complete
such restoration.

 

  11.3.1 The Premises are damaged by any peril and, in the reasonable opinion of
Landlord’s architect or construction consultant, the restoration of the Premises
cannot be substantially completed within two hundred seventy (270) days after
the date of such damage; or

 

  11.3.2 The Premises are damaged by any peril within twelve (12) months of the
last day of the Lease Term and, in the reasonable opinion of Landlord’s
architect or construction consultant, the restoration of the Premises cannot be
substantially completed within ninety (90) days after the date of such damage.

 

11.4 Abatement of Rent. In the event of damage to the Premises which does not
result in the termination of this Lease, the Base Monthly Rent and Tenant’s
Share of Common Operating Expenses shall be temporarily abated during the period
of restoration in proportion to the degree to which Tenant’s use of the Premises
is impaired by such damage. Tenant shall not be entitled to any compensation or
damages from Landlord for loss of Tenant’s business or property or for any
inconvenience or annoyance caused by such damage or restoration. Tenant hereby
waives the provisions of California Civil Code Sections 1932(2) and 1933(4) and
the provisions of any similar law hereinafter enacted.

 

Page 38 of 55



--------------------------------------------------------------------------------

ARTICLE 12

CONDEMNATION

 

12.1 Total Taking—Premises. If title to the Premises or so much thereof is taken
for any public or quasi-public use under any statute or by right of eminent
domain so that reconstruction of the Premises will not result in the Premises
being reasonably suitable for Tenant’s continued occupancy for the uses and
purposes permitted by this Lease, this Lease shall terminate as of the date
possession of the Premises or part thereof is so taken.

 

12.2 Partial Taking—Project. If title to ten percent (10%) or more of the
improved portion of the Project is taken for any public or quasi-public use
under any statute or by right of eminent domain, Landlord shall have the right
to terminate this Lease as of the date possession of such portion of the Project
is so taken by providing Tenant with written notice thereof no less than sixty
(60) days prior to possession being so taken. Termination of this Lease by
Landlord hereunder shall be done in a non-discriminatory manner.

 

12.3 Partial Taking—Premises. If any part of the Premises is taken for any
public or quasi-public use under any statute or by right of eminent domain and
the remaining part is reasonably suitable for Tenant’s continued occupancy for
the uses permitted by this Lease, this Lease shall, as to the part so taken,
terminate as of the date possession of such part of the Premises is taken and
Base Monthly Rent and Tenant’s Share of Common Operating Expenses shall be
reduced in the same proportion that the floor area of the portion of the
Premises so taken (less any addition thereto by reason of any reconstruction)
bears to the original floor area of the Premises, as reasonably determined by
Landlord. Landlord shall, at its own cost and expense, make all necessary
repairs and alterations to the Premises so as to make the portion of the
Premises not taken a complete architectural unit. Such work shall not, however,
exceed the scope of the work done by Landlord in originally constructing the
Premises. If severance damages from the condemning authority are not available
to Landlord in sufficient amounts to permit such restoration, Landlord may
terminate this Lease upon written notice to Tenant. Base Monthly Rent and
Tenant’s Share of Common Operating Expenses due and payable hereunder shall be
temporarily abated during such restoration period in proportion to the degree to
which there is substantial interference with Tenant’s use of the Premises, as
reasonably determined by Landlord. Each party hereby waives the provisions of
Sections 1265.130 of the California Code of Civil Procedure and any present or
future law allowing either party to petition the Superior Court to terminate
this Lease in the event of a partial taking of the Building or the Premises.

 

12.4

No Apportionment of Award. No award for any partial or total taking shall be
apportioned, it being agreed and understood that Landlord shall be entitled to
the entire award for any partial or entire taking. Tenant assigns to Landlord
its interest in any award which may be made in such taking or condemnation,
together with any and all

 

Page 39 of 55



--------------------------------------------------------------------------------

  rights of Tenant arising in or to the same or any part thereof. Nothing
contained herein shall be deemed to give Landlord any interest in or require
Tenant to assign to Landlord any separate award made to Tenant to the extent
that Tenant’s separate award does not interfere with Landlord’s award.

 

12.5 Temporary Taking. No temporary taking of the Premises (which for purposes
hereof shall mean a taking of all or any part of the Premises for one hundred
eighty (180) days or less) shall terminate this Lease or give Tenant any right
to abatement or reduction in Rent. Any award made to Tenant by reason of such
temporary taking shall belong entirely to Tenant and Landlord shall not be
entitled to share therein. Each party agrees to execute and deliver to the other
all instruments that may be required to effectuate the provisions of this
Section 12.5.

 

12.6 Sale Under Threat of Condemnation. A sale made in good faith to any
authority having the power of eminent domain, either under threat of
condemnation or while condemnation proceedings are pending, shall be deemed a
taking under the power of eminent domain for all purposes of this Article 12.

ARTICLE 13

DEFAULT AND REMEDIES

 

13.1 Events of Tenant’s Default. Tenant shall be in default of its obligations
under this Lease if any of the following events occurs (an “Event of Tenant’s
Default”):

 

  13.1.1 Tenant shall have failed to pay any Rent, including, but not limited
to, Base Monthly Rent, Additional Rent and the Rental Fee, when due, and such
failure is not cured within three (3) days after delivery of written notice from
Landlord or Landlord’s counsel specifying such failure to pay; or

 

  13.1.2 Tenant shall have failed to perform any term, covenant, or condition of
this Lease except those requiring the payment of Rent, and Tenant shall have
failed to cure such breach within thirty (30) days after written notice from
Landlord specifying the nature of such breach where such breach could reasonably
be cured within said thirty (30) day period, or if such breach could not be
reasonably cured within said thirty (30) day period, Tenant shall have failed to
commence such cure within said thirty (30) day period and thereafter continue
with due diligence to prosecute such cure to completion within such time period
as is reasonably needed but not to exceed ninety (90) days from the date of
Landlord’s notice; or

 

  13.1.3 Tenant shall have sublet the Premises or assigned its interest in the
Lease in violation of the provisions contained in Article 14; or

 

  13.1.4 Tenant shall have abandoned the Premises; or

 

Page 40 of 55



--------------------------------------------------------------------------------

  13.1.5 The occurrence of the following: (i) the making by Tenant of any
general arrangements or assignments for the benefit of creditors; (ii) Tenant
becomes a “debtor” as defined in 11 U.S.C. Section 101 or any successor statute
thereto (unless, in the case of a petition filed against Tenant, the same is
dismissed or stayed within sixty (60) days); (iii) the appointment of a trustee
or receiver to take possession of substantially all of Tenant’s assets located
at the Premises or of Tenant’s interest in this Lease, where possession is not
restored to Tenant within sixty (60) days; or (iv) the attachment, execution or
other judicial seizure of substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease, where such seizure is not
discharged within sixty (60) days; provided, however, in the event that any
provision of this Section 13.1.5 is contrary to any applicable Law, such
provision shall be of no force or effect;

 

  13.1.6 Tenant shall have failed to deliver documents required of it pursuant
to Section 15.4 or Section 15.6 within the time periods specified therein; or

 

  13.1.7 Chronic delinquency by Tenant in the payment of any Rent. For purposes
of this Lease, “Chronic delinquency” shall mean failure by Tenant to pay within
five (5) days of the due date any Base Monthly Rent for any three (3) months
(consecutive or non-consecutive) during any calendar year during the Lease Term.
This section shall in no way limit, nor be construed as a waiver of the rights
and remedies of Landlord provided hereunder or by law in the event of even one
(1) instance of delinquency in the payment of Rent by Tenant. In the event of
chronic delinquency, at Landlord’s option, Landlord shall have the right, in
addition to all other rights under this Lease and at law, to require that all
Rent be paid by Tenant on a quarterly basis, in advance.

 

13.2 Landlord’s Remedies. If an Event of Tenant’s Default occurs, Landlord shall
have the following remedies, in addition to all other rights and remedies
provided by any Law or otherwise provided in this Lease, to which Landlord may
resort to cumulatively or in the alternative:

 

  13.2.1 Landlord may keep this Lease in effect and enforce by an action at law
or in equity all of its rights and remedies under this Lease, including (i) the
right to recover the rent and other sums as they become due by appropriate legal
action, (ii) the right to make payments required of Tenant or perform Tenant’s
obligations and be reimbursed by Tenant for the cost thereof with interest at
the Agreed Interest Rate from the date the sum is paid by Landlord until
Landlord is reimbursed by Tenant, and (iii) the remedies of injunctive relief
and specific performance to compel Tenant to perform its obligations under this
Lease. Notwithstanding anything contained in this Lease, in the event of a
breach of an obligation by Tenant which results in a condition which poses an
imminent danger to safety of persons or damage to property, an unsightly
condition visible from the exterior of the Building, or a threat to insurance
coverage, then if Tenant does not cure such breach within three (3) days after
delivery to it of written notice from Landlord identifying the breach, Landlord
may cure the breach of Tenant and be reimbursed by Tenant for the cost thereof
with interest at the Agreed Interest Rate from the date the sum is paid by
Landlord until Landlord is reimbursed by Tenant.

 

Page 41 of 55



--------------------------------------------------------------------------------

  13.2.2 Landlord may enter the Premises and re-lease them to third parties for
Tenant’s account for any period, whether shorter or longer than the remaining
Lease Term. Tenant shall be liable immediately to Landlord for all costs
Landlord incurs in releasing the Premises, including, without limitation,
brokers’ commissions, expenses of altering and preparing the Premises required
by the releasing. Tenant shall pay to Landlord the rent and other sums due under
this Lease on the date the rent is due, less the rent and other sums Landlord
received from any releasing. No act by Landlord allowed by this subparagraph
shall terminate this Lease unless Landlord notices Tenant in writing that
Landlord elects to terminate this Lease. Notwithstanding any releasing without
termination, Landlord may later elect to terminate this Lease because of the
default by Tenant.

 

  13.2.3 Landlord may terminate this Lease by giving Tenant written notice of
termination, in which event this Lease shall terminate on the date set forth for
termination in such notice. Any termination under this Section 13.2.3 shall not
relieve Tenant from its obligation to pay sums then due Landlord or from any
claim against Tenant for damages or rent previously accrued or then accruing. In
no event shall any one or more of the following actions by Landlord, in the
absence of a written election by Landlord to terminate this Lease, constitute a
termination of this Lease: (i) appointment of a receiver or keeper in order to
protect Landlord’s interest hereunder; (ii) consent to any subletting of the
Premises or assignment of this Lease by Tenant, whether pursuant to the
provisions hereof or otherwise; or (iii) any other action by Landlord or
Landlord’s Agents intended to mitigate the adverse effects of any breach of this
Lease by Tenant, including, without limitation, any action taken to maintain and
preserve the Premises or any action taken to relet the Premises or any portions
thereof to the event such actions do not affect a termination of Tenant’s right
to possession of the Premises.

 

  13.2.4 In the event Tenant breaches this Lease and abandons the Premises, this
Lease shall not terminate unless Landlord gives Tenant written notice of its
election to so terminate this Lease. No act by or on behalf of Landlord intended
to mitigate the adverse effect of such breach, including those described by
Section 13.2.3, shall constitute a termination of Tenant’s right to possession
unless Landlord gives Tenant written notice of termination. Should Landlord not
terminate this Lease by giving Tenant written notice, Landlord may enforce all
its rights and remedies under this Lease and/or any Laws, including, without
limitation, the remedy described in California Civil Code Section 1951.4 (lessor
may continue lease in effect after lessee’s breach and abandonment and recover
rent as it becomes due, if lessee has right to sublet or assign, subject only to
reasonable limitations). Tenant acknowledges and agrees that the express
standards and conditions set forth in Article 14 below relating to assignments
of this Lease and sublettings of the Premises are reasonable at the time this
Lease is executed by Tenant.

 

  13.2.5

In the event Landlord terminates this Lease, Landlord shall be entitled, at
Landlord’s election, to damages in an amount as set forth in California Civil
Code Section 1951.2 as in effect on the Effective Date. For purposes of
computing

 

Page 42 of 55



--------------------------------------------------------------------------------

  damages pursuant to California Civil Code Section 1951.2, (i) an interest rate
equal to the Agreed Interest Rate shall be used where permitted, and (iii) the
term “rent” includes Base Monthly Rent, Additional Rent and the Rental Fee. Such
damages shall include, without limitation:

 

  13.2.5.1 The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could be reasonably avoided, computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%); and

 

  13.2.5.2 Any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease, or which in the ordinary course of things would be likely to result
therefrom, including the following: (i) expenses for cleaning, repairing or
restoring the Premises; (ii) expenses for altering, remodeling or otherwise
improving the Premises for the purpose of reletting, including installation of
leasehold improvements (whether such installation be funded by a reduction of
rent, direct payment or allowance to a new tenant, or otherwise); (iii) broker’s
fees, advertising costs and other expenses of reletting the Premises; (iv) costs
of carrying the Premises, such as taxes, insurance premiums, utilities and
security precautions; (v) expenses in retaking possession of the Premises; and
(vi) attorneys’ fees and court costs incurred by Landlord in retaking possession
of the Premises and in releasing the Premises or otherwise incurred as a result
of Tenant’s default.

 

  13.2.6 Nothing in this Section 13.2 shall limit Landlord’s right to
indemnification from Tenant as provided in Section 7.2 and Section 10.3. Any
notice given by Landlord in order to satisfy the requirements of Section 13.1.1
or 13.1.2 above shall also satisfy the notice requirements of California Code of
Civil Procedure Section 1161 regarding unlawful detainer proceedings.

 

13.3 Waiver. One party’s consent to or approval of any act by the other party
requiring the first party’s consent or approval shall not be deemed to waive or
render unnecessary the first party’s consent to or approval of any subsequent
similar act by the other party. The receipt by Landlord of any rent or payment
with or without knowledge of the breach of any other provision hereof shall not
be deemed a waiver of any such breach unless such waiver is in writing and
signed by Landlord. No delay or omission in the exercise of any right or remedy
accruing to either party upon any breach by the other party under this Lease
shall impair such right or remedy or be construed as a waiver of any such breach
theretofore or thereafter occurring. The waiver by either party of any breach of
any provision of this Lease shall not be deemed to be a waiver of any subsequent
breach of the same or of any other provisions herein contained.

 

Page 43 of 55



--------------------------------------------------------------------------------

13.4 INTENTIONALLY OMITTED

 

13.5 Waiver by Tenant of Certain Remedies. Tenant waives the provisions of
Sections 1932(1), 1941 and 1942 of the California Civil Code and any similar or
successor law regarding Tenant’s right to terminate this Lease or to make
repairs and deduct the expenses of such repairs from the rent due under this
Lease. Tenant hereby waives any right of redemption or relief from forfeiture
under the laws of the State of California, or under any other present or future
law, including, without limitation, the provisions of Sections 1174 and 1179 of
the California Code of Civil Procedure.

 

13.6 Landlord’s Default. Landlord shall not be deemed to be in default in the
performance of any obligation required to be performed by it hereunder except
for the provision of services pursuant to Sections 6.2 and 7.4 unless and until
it has failed to perform such obligation within thirty (30) days after receipt
of written notice from Tenant to Landlord (and any Lender who have provided
Tenant with notice) specifying the nature of such default; provided, however,
that if the nature of Landlord’s obligation is such that more than thirty
(30) days are reasonably required for its performance, then Landlord shall not
be deemed to be in default if it shall commence such performance within such
thirty (30) day period and thereafter diligently prosecutes the same to
completion. Tenant expressly waives any right to terminate this Lease or to
claim a constructive eviction by reason of any default by Landlord hereunder.

 

13.7 Limitation of Landlord Liability. In consideration of the benefits accruing
hereunder, Tenant and all successors and assigns covenant and agree that, in the
event of any actual or alleged failure, breach or default hereunder by Landlord:
(i) the sole and exclusive remedy and source of recovery for any judgment or
award shall be against Landlord’s interest in the Premises, except for any
obligation Landlord may have under Section 2.4 of this Lease to return the
Rental Fee; (ii) no partner, member, shareholder or other owner of any entity
that is the Landlord (collectively, “Landlord Owner”) shall be sued or named as
a party in any suit or action (except as may be necessary to secure jurisdiction
of the partnership); (iii) no service of process shall be made against any
Landlord Owner (except as may be necessary to secure jurisdiction of Landlord);
(iv) no Landlord Owner shall be required to answer or otherwise plead to any
service of process; (v) no judgment will be taken against any Landlord Owner
except for any obligation Landlord may have under Section 2.4 of this Lease to
return the Rental Fee; (vi) any judgment taken against any Landlord Owner may be
vacated and set aside at any time without hearing except any relating to
Landlord’s obligation to return the Rental Fee if required to do so by the terms
of Section 2.4 of this Lease; (vii) no writ of execution will ever be levied
against the assets of any Landlord Owner except for any obligation Landlord may
have to return the Rental Fee under the terms of Section 2.4 of this Lease; and
(viii) these covenants and agreements are enforceable both by Landlord and by
any Landlord Owner. Tenant agrees that each of the foregoing covenants and
agreements shall be applicable to any covenant or agreement either expressly
contained in this Lease or imposed by statute or at common law.

 

Page 44 of 55



--------------------------------------------------------------------------------

ARTICLE 14

ASSIGNMENT AND SUBLETTING,

 

14.1 Transfer By Tenant. The following provisions shall apply to any assignment,
subletting or other transfer by Tenant or any subtenant or assignee or other
successor in interest of the original Tenant (collectively referred to in this
Section 14.1 as “Tenant”):

 

  14.1.1 Tenant shall not do any of the following (collectively referred to
herein as a “Transfer”), whether voluntarily, involuntarily or by operation of
law, without the prior written consent of Landlord, which consent shall not be
unreasonably withheld or delayed (subject to Section 14.1.2 and Section 14.1.4
below): (i) sublet all or any part of the Premises or allow it to be sublet,
occupied or used by any person or entity other than Tenant or any parent,
subsidiary or other affiliate of Tenant; or (ii) assign its interest in this
Lease except to any third party who acquires, merges with, or consolidates with
Tenant or to any parent, subsidiary or other affiliate of Tenant. In no event
shall Tenant mortgage or encumber the Lease (or otherwise use the Lease as a
security device) in any manner, or materially amend or modify an assignment,
sublease or other transfer that has been previously approved by Landlord. Tenant
shall reimburse Landlord for all reasonable costs and attorneys’ fees incurred
by Landlord in connection with the evaluation, processing and/or documentation
of any requested Transfer, whether or not Landlord’s consent is granted.
Landlord’s reasonable costs shall include the cost of any review or
investigation performed by Landlord or consultant acting on Landlord’s behalf of
(a) Hazardous Materials (as defined in Section 7.2.6 of this Lease) used,
stored, released, or disposed of by the potential subtenant or assignee, and/or
(b) violations of Hazardous Materials Law (as defined in Section 7.2.6 of this
Lease) by Tenant or the proposed subtenant or assignee. Any Transfer so approved
by Landlord shall not be effective until Tenant has delivered to Landlord an
executed counterpart of the document evidencing the Transfer which (x) is in a
form reasonably approved by Landlord, (y) contains the same terms and conditions
as stated in Tenant’s notice given to Landlord pursuant to Section 14.1.2, and
(z) in the case of an assignment of the Lease, contains the agreement of the
proposed transferee to assume all obligations of Tenant under this Lease arising
after the effective date of such Transfer and to remain jointly and severally
liable therefor with Tenant. Except as set forth above, any attempted Transfer
without Landlord’s consent shall constitute an Event of Tenant’s Default and
shall be voidable at Landlord’s option. Landlord’s consent to any one Transfer
shall not constitute a waiver of the provisions of this Section 14.1 as to any
subsequent Transfer or a consent to any subsequent Transfer. No Transfer, even
with the consent of Landlord, shall relieve Tenant of its personal and primary
obligation to pay the rent and to perform all of the other obligations to be
performed by Tenant hereunder. The acceptance of rent by Landlord from any
person shall not be deemed to be a waiver by Landlord of any provision of this
Lease nor to be a consent to any Transfer.

 

Page 45 of 55



--------------------------------------------------------------------------------

  14.1.2 At least thirty (30) days before a proposed Transfer is to become
effective, Tenant shall give Landlord written notice of the proposed terms of
such Transfer and request Landlord’s approval, which notice shall include the
following: (i) the name and legal composition of the proposed transferee; (ii) a
current financial statement of the transferee, financial statements of the
transferee covering the preceding three (3) years if the same exist, and (if
available) an audited financial statement of the transferee for a period ending
not more than one year prior to the proposed effective date of the Transfer, all
of which statements are prepared in accordance with generally accepted
accounting principles; (iii) the nature of the proposed transferee’s business to
be carried out in the Premises; (iv) all consideration to be given on account of
the Transfer; (v) a current financial statement of Tenant; and (vi) an
accurately filled out response to Landlord’s then-standard Hazardous Materials
Questionnaire or Hazardous Materials Disclosure Certificate, if any. Tenant
shall provide to Landlord such other information as may be reasonably requested
by Landlord within seven (7) days after Landlord’s receipt of such notice from
Tenant. Landlord shall respond in writing to Tenant’s request for Landlord’s
consent to a Transfer within the later of (a) fifteen (15) business days of
receipt of such request together with the required accompanying documentation,
or (b) seven (7) days after Landlord’s receipt of all information which Landlord
reasonably requests within seven (7) days after it receives Tenant’s first
notice regarding the Transfer in question. If Landlord fails to respond in
writing within said period, Landlord will be deemed to have withheld it consent
to the Transfer in question. Tenant shall immediately notify Landlord of any
material modification to the proposed terms of such Transfer. Provided Landlord
actually receives Tenant’s written notice of proposed Transfer required to be
given pursuant to this Section 14.1.2, Landlord shall respond to such notice in
a timely fashion.

 

  14.1.3 Tenant agrees, by way of example and without limitation, that its shall
not be unreasonable for Landlord to withhold its consent to a proposed Transfer
if any of the following situations exist or may exist:

 

  14.1.3.1 Landlord determines that the proposed assignee’s or sublessee’s use
of the Premises conflicts with Article 4 above, presents an unacceptable risk,
as determined by Landlord, under Section 7.2 above, or conflicts with any other
provision under this Lease;

 

  14.1.3.2 Landlord determines that the proposed assignee or sublessee is not as
financially responsible as Tenant as of the Effective Date;

 

  14.1.3.3 An Event of Tenant’s Default (or any act or omission which, with the
giving of notice or the passage of time, or both, would constitute an Event of
Tenant’s Default) has occurred and is continuing at the time of Tenant’s request
for Landlord’s consent, or as of the effective date of such assignment or
subletting;

 

Page 46 of 55



--------------------------------------------------------------------------------

  14.1.3.4 Landlord determines that the proposed assignment or subletting would
breach a covenant, condition or restriction in some other lease, financing
agreement or other agreement relating to the Project, the Building, the Premises
or this Lease;

 

  14.1.3.5 The proposed assignee’s or sublessee’s use of the Premises would
place additional burdens on the Project and/or its operation, including, without
limitation, the Common Area and the utilities.

 

  14.1.4 If Landlord consents to a Transfer proposed by Tenant, Tenant may enter
into such Transfer, and if Tenant does so, the following shall apply:

 

  14.1.4.1 Tenant shall not be released of its liability for the performance of
all of its obligations under this Lease.

 

  14.1.4.2 If Tenant assigns its interest in this Lease, then Tenant shall pay
to Landlord fifty percent (50%) of all Transfer Consideration (as defined in
Section 14.1.4.5) received by Tenant over and above (i) the assignee’s agreement
to assume the obligations of Tenant under this Lease, and (ii) all Permitted
Transfer Costs related to such assignment. In the case of assignment, the amount
of Transfer Consideration owed to Landlord shall be paid to Landlord on the same
basis, whether periodic or in lump sum, that such Transfer Consideration is paid
to Tenant by the assignee.

 

  14.1.4.3 If Tenant sublets any part of the Premises, then with respect to the
space so subleased, Tenant shall pay to Landlord fifty percent (50%) of the
positive difference, if any, between (i) all Transfer Consideration paid by the
subtenant to Tenant, less (ii) the sum of all Base Monthly Rent and Tenant’s
Share of Common Area Expenses allocable to the space sublet and all Permitted
Transfer Costs related to such sublease. Such amount shall be paid to Landlord
on the same basis, whether periodic or in lump sum, that such Transfer
Consideration is paid to Tenant by its subtenant. In calculating Landlord’s
share of any periodic payments, all Permitted Transfer Costs shall be amortized
on a straight-line basis over the term of the assignment or sublease in question
and such amortized amount shall first recovered by Tenant on a monthly basis
over the term of the assignment or sublease in question.

 

  14.1.4.4

Tenant’s obligations under this Section 14.1.4 shall survive any Transfer, and
Tenant’s failure to perform its obligations hereunder shall be an Event of
Tenant’s Default. At the time Tenant makes any payment to Landlord required by
this Section 14.1.4, Tenant shall deliver to Landlord an itemized statement of
the method by which the amount to which Landlord is entitled was calculated,
certified by Tenant as true and correct. Landlord shall have the right at
reasonable

 

Page 47 of 55



--------------------------------------------------------------------------------

intervals to inspect Tenant’s books and records relating to the payments due
hereunder. Upon request therefor, Tenant shall deliver to Landlord copies of all
bills, invoices or other documents upon which its calculations are based.
Landlord may condition its approval of any Transfer upon obtaining a
certification from both Tenant and the proposed transferee of all Transfer
Consideration and other amounts that are to be paid to Tenant in connection with
such Transfer.

 

  14.1.4.5 As used in this Section 14.1.4, the term “Transfer Consideration”
shall mean any consideration of any kind received, or to be received, by Tenant
as a result of the Transfer, if such sums are related to Tenant’s interest in
this Lease or in the Premises, including payments from or on behalf of the
transferee (in excess of the book value thereof) for Tenant’s assets, fixtures,
leasehold improvements, inventory, accounts, goodwill, equipment, furniture, and
general intangibles. As used in this Section 14.1.5, the term “Permitted
Transfer Costs” shall mean (i) all reasonable leasing commissions paid to third
parties not affiliated with Tenant in order to obtain the Transfer in question,
(ii) all reasonable attorneys’ fees incurred by Tenant with respect to
negotiating the Transfer in question, and (iii) all tenant improvement
allowances, build-out costs, moving expenses and other concessions or
inducements given by Tenant and reasonably approved by Landlord to the assignee
or subtenant in connection with the Transfer.

 

  14.1.5 The sale of all or substantially all of Tenant’s assets (other than
bulk sales in the ordinary course of business), any dissolution of Tenant, or,
if Tenant is a corporation, an unincorporated association, a partnership or a
limited liability company, the transfer, assignment and/or hypothecation of any
stock or other interest in such corporation, association, partnership or limited
liability company in the aggregate in excess of twenty-five percent (25%) during
the Term (except for publicly traded shares of stock constituting a transfer of
twenty-five percent (25%) or more in the aggregate, so long as no change in the
controlling interests of Tenant occurs as a result thereof) shall be deemed an
assignment within the meaning and provisions of this Article 14. As used in this
Section 14.1.5, the term “Tenant” shall mean Tenant and/or any person or entity
that owns, directly or indirectly, in whole or in part, Tenant (e.g., a parent
corporation of Tenant).

 

14.2 Transfer By Landlord. Landlord and its successors in interest shall have
the right to transfer their interest in this Lease, the Building and the Project
at any time and to any person or entity. In the event of any such transfer, the
Landlord originally named herein (and, in the case of any subsequent transfer,
the transferor) from the date of such transfer, shall be automatically relieved,
without any further act by any person or entity, of all liability for the
performance of the obligations of the Landlord hereunder which may accrue after
the date of such transfer. After the date of any such transfer, the term
“Landlord” as used herein shall mean the applicable transferee of such interest
in the Premises.

 

Page 48 of 55



--------------------------------------------------------------------------------

ARTICLE 15

GENERAL PROVISIONS

 

15.1 Landlord’s Right to Enter. Landlord and its Agents may enter the Premises
at any reasonable time after giving reasonable prior written or verbal notice to
Tenant and if Tenant provides an employee or agent to escort the persons
entering the Premises and such employee or agent is available at said time
(except in the case of any emergency or regularly scheduled services, in which
case no escort or prior notice shall be required) for the purpose of:
(i) inspecting the same; (ii) posting notices of non-responsibility;
(iii) supplying any service to be provided by Landlord to Tenant; (iv) showing
the Premises to prospective purchasers, Lenders or, during the last six
(6) months of the Lease Term, tenants; (v) making necessary alterations,
additions or repairs; (vi) performing Tenant’s obligations when Tenant has
failed to do so after written notice from Landlord; (vii) placing upon the
Premises ordinary “for lease” signs during the last six (6) months of the Lease
Term or “for sale” signs; and (viii) responding to an emergency. Landlord shall
have the right to use any and all means Landlord may deem necessary and proper
to enter the Premises in an emergency. Any entry into the Premises obtained by
Landlord in accordance with this Section 15.1 shall not be deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an eviction,
actual or constructive, of Tenant from the Premises. In exercising its rights
under this Section, Landlord shall treat as confidential and shall cause its
Agents to treat as confidential any information obtained or learned about
Tenant’s business and manufacturing processes; Landlord shall not use and shall
cause its Agents to not use any such information to compete with Tenant or make
any such information available to competitors of Tenant. Tenant hereby waives
any claims for damages for any injury or inconvenience to or interference with
Tenant’s business, any loss of occupancy or quiet enjoyment of the Premises, and
any other loss occasioned thereby arising from any entry by Landlord or its
Agents in accordance with this Section.

 

15.2

Surrender of the Premises. Upon the expiration or sooner termination of this
Lease and provided Tenant has fully complied with the provisions of
Section 7.2.5 (and other applicable sections), Tenant shall vacate and surrender
the Premises to Landlord in the same condition as existed on the Commencement
Date, except for (i) reasonable wear and tear, (ii) damage caused by any
casualty not caused by Tenant or Tenant’s Agents or condemnation, and
(iii) contamination by Hazardous Materials for which Tenant is not responsible
pursuant to Article 7. In this regard, normal wear and tear shall be construed
to mean wear and tear caused to the Premises by the natural aging process which
occurs in spite of prudent application of the best standards for maintenance,
repair and janitorial practices, and does not include items of neglected or
deferred maintenance. If Landlord so requests, Tenant shall, prior to the
expiration or sooner termination of this Lease, (y) remove any Tenant’s
Alterations which Tenant is required to remove pursuant to Section 5.2 and
repair all damage caused by such removal, and (z) except for any Tenant’s
Alterations that Tenant is not required to remove, return the Premises or any
part thereof

 

Page 49 of 55



--------------------------------------------------------------------------------

  to its original configuration existing as of the time the Premises were
delivered to Tenant. If the Premises are not so surrendered upon the expiration
or sooner termination of this Lease, Tenant shall be liable to Landlord for all
costs incurred by Landlord in returning the Premises to the required condition,
plus interest on all costs incurred at the Agreed Interest Rate. Tenant shall
indemnify Landlord against loss or liability resulting from delay by Tenant in
so surrendering the Premises, including, without limitation, any claims made by
any succeeding tenant or losses to Landlord due to lost opportunities to lease
to succeeding tenants.

 

15.3 Holding Over. This Lease shall terminate without further notice at the
expiration of the Lease Term. Any holding over by Tenant after expiration of the
Lease Term shall not constitute a renewal or extension of this Lease or give
Tenant any rights in or to the Premises except as expressly provided in this
Lease. Any holding over after such expiration with the written consent of
Landlord shall be construed to be a tenancy from month to month on the same
terms and conditions herein specified insofar as applicable except that Base
Monthly Rent shall be increased to an amount equal to one hundred fifty percent
(150 %) of the then current fair market rental rate for properties of similar
kind in the county where the Premises is located as reasonably determined by
Landlord.

 

15.4 Subordination. The following provisions shall govern the relationship of
this Lease to any Security Instrument:

 

  15.4.1 The Lease is subject and subordinate to all Security Instruments
existing as of the Effective Date. However, if any Lender so requires, this
Lease shall become prior and superior to any such Security Instrument.

 

  15.4.2 At Landlord’s election, this Lease shall become subject and subordinate
to any Security Instrument created after the Effective Date. Notwithstanding
such subordination, Tenant’s right to quiet possession of the Premises shall not
be disturbed so long as Tenant is not in default beyond the expiration of any
applicable notice and/or cure period(s) and performs all of its obligations
under this Lease, unless this Lease is otherwise terminated pursuant to its
terms.

 

  15.4.3 Tenant shall upon request execute and acknowledge any document or
instrument reasonably required by any Lender to make this Lease either prior or
subordinate to a Security Instrument, which may include such other matters as
the Lender customarily requires in connection with such agreements, including
provisions that the Lender not be liable for (i) the return of any security
deposit unless the Lender receives it from Landlord, (ii) any defaults on the
part of Landlord occurring prior to the time the Lender takes possession of the
Project in connection with the enforcement of its Security Instrument, and/or
(iii) completion of any improvements to the Premises or the Project agreed to or
undertaken by Landlord. Tenant’s failure to execute any such document or
instrument within fifteen (15) days after written demand therefor shall
constitute an Event of Tenant’s Default. Tenant approves as reasonable the form
of subordination agreement attached to this Lease as Exhibit E; provided,
however, the attachment of such form as an exhibit to this Lease shall in no way
limit the form of document or instrument that Landlord may request Tenant to
execute and acknowledge pursuant to this Section 15.4.3.

 

Page 50 of 55



--------------------------------------------------------------------------------

15.5 Mortgage Protection and Attornment. In the event of any default on the part
of the Landlord, Tenant will use reasonable efforts to give notice by registered
mail to any Lender whose name has been provided to Tenant and shall offer such
Lender a reasonable opportunity to cure the default, including time to obtain
possession of the Premises by power of sale or judicial foreclosure or other
appropriate legal proceedings, if such should prove necessary to effect a cure.
Tenant shall attorn to any purchaser of the Premises at any foreclosure sale or
private sale conducted pursuant to any Security Instrument encumbering the
Premises, or to any grantee or transferee designated in any deed given in lieu
of foreclosure.

 

15.6 Estoppel Certificates and Financial Statements. At all times during the
Lease Term, Tenant agrees, following any request by Landlord, to execute and
deliver to Landlord within fifteen (15) days following delivery of the request
for an estoppel certificate: (i) certifying that this Lease is unmodified and in
full force and effect or, if modified, stating the nature of such modification
and certifying that this Lease, as so modified, is in full force and effect,
(ii) stating the date to which the Rent and other charges are paid in advance,
if any, (iii) acknowledging that to Tenant’s knowledge there are not any uncured
defaults on the part of any party hereunder or, if there are uncured defaults,
specifying the nature of such defaults, and (iv) certifying such other
information about the status of the Lease and the Premises as may be reasonably
required by Landlord. A failure to deliver an estoppel certificate within
fifteen (15) days after delivery of a request therefor shall be a conclusive
admission that, as of the date of the request for such statement: (a) this Lease
is unmodified except as may be represented by Landlord in said request and is in
full force and effect, (b) there are no uncured defaults in Landlord’s
performance, (c) no rent has been paid more than thirty (30) days in advance,
and (d) the information regarding the status of this Lease, as represented by
Landlord in said request, is true and correct. At any time during the Lease Term
Tenant shall, within fifteen (15) days’ after demand therefor made in connection
with a proposed sale or refinancing of the Building, provide, to the extent the
same exist, Tenant’s most recent financial statement and financial statements
covering the twenty-four (24) month period prior to the date of such most recent
financial statement to any existing Lender or to any potential Lender or buyer
of the Premises. If not audited by an independent certified public accountant,
such statements shall be certified by Tenant’s chief financial officer as true
and correct in all material respects. Such financial statements shall be
delivered subject to the same confidentiality obligations as are set forth in
Section 15.1.

 

15.7 Landlord’s Consent. Wherever Landlord’s approval or consent is required
under this Lease before any action may be taken by Tenant, such approval or
consent may be withheld or conditioned in Landlord’s sole and absolute
discretion unless a different standard is specifically provided for with respect
to the required approval or consent in question.

 

Page 51 of 55



--------------------------------------------------------------------------------

15.8 Notices. Any notice required or desired to be given regarding this Lease
shall be in writing and may be given by personal delivery, by facsimile
telecopy, by courier service, nationally recognized overnight delivery service
or by mail. A notice shall be deemed to have been given (i) on the third
business day after mailing if such notice was deposited in the United States
mail, certified or registered, postage prepaid, addressed to the party to be
served at its Address for Notices specified in Section R or Section S of the
Summary (as applicable), (ii) when delivered if given by personal delivery,
(iii) upon receipt of confirmation of facsimile transmittal as evidenced by
confirmation transmittal receipt provided a copy of such notice is mailed to the
receiving party via first class mail; (iv) the next business day if delivered
via overnight delivery; and (v) in all other cases when actually received at the
party’s Address for Notices. Either party may change its address by giving
notice of the same in accordance with this Section 15.8, provided however, that
any address to which notices may be sent must be an address within the United
States.

 

15.9 Attorneys’ Fees. In the event either Landlord or Tenant shall bring any
action or legal proceeding or any appeal therefrom, for an alleged breach of any
provision of this Lease, to recover rent, to terminate this Lease or otherwise
to enforce, protect or establish any term or covenant of this Lease, the
prevailing party shall be entitled to recover as a part of such action or
proceeding, or in a separate action brought for that purpose, reasonable
attorneys’ fees, court costs, and experts’ fees as may be fixed by the court.

 

15.10 Authority. If Tenant is a corporation (or partnership or limited liability
company), each individual executing this Lease on behalf of Tenant represents
and warrants that he is duly authorized to execute and deliver this Lease on
behalf of such corporation in accordance with the by-laws of such corporation
(or partnership in accordance with the partnership agreement of such partnership
or limited liability company in accordance with the operating agreement of such
limited liability company) and that this Lease is binding upon such corporation
(or partnership or limited liability company) in accordance with its terms. Each
of the persons executing this Lease on behalf of a corporation, partnership or
limited liability company does hereby covenant and warrant that the party for
whom it is executing this Lease is a duly authorized and existing corporation,
partnership or limited liability company, that such entity is qualified to do
business in California, and that such entity has full right and authority to
enter into this Lease.

 

15.11

Miscellaneous. Should any provision of this Lease prove to be invalid or
illegal, such invalidity or illegality shall in no way affect, impair or
invalidate any other provision hereof, and such remaining provisions shall
remain in full force and effect. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor. The captions used in this Lease are for convenience only and shall not
be considered in the construction or interpretation of any provision hereof. Any
executed copy of this Lease shall be deemed an original for all purposes. This
Lease shall, subject to the provisions regarding assignment, apply to and bind
the respective heirs, successors, executors, administrators and assigns of
Landlord and Tenant. “Party” shall mean Landlord or Tenant, as the context
implies. If either Party consists of more than one person or entity, then all
persons or entities so comprising that Party shall be jointly and severally
liable for that Party’s obligations hereunder. This Lease shall be construed and
enforced in accordance with the laws of the State of California. The language in
all parts of this Lease shall in all cases be construed as a whole according to
its fair meaning, and not strictly for or against either Landlord or Tenant.
When the

 

Page 52 of 55



--------------------------------------------------------------------------------

  context of this Lease requires, the neuter gender includes the masculine, the
feminine, a partnership or corporation or joint venture, and the singular
includes the plural. The terms “shall”, “will” and “agree” are mandatory. The
term “may” is permissive. When a party is required to do something by this
Lease, it shall do so at its sole cost and expense without right of
reimbursement from the other party unless a provision of this Lease expressly
requires reimbursement. Where a party hereto is obligated not to perform any
act, such party is also obligated to restrain any others within its control from
performing said act, including the Agents of such party. Landlord shall not
become or be deemed a partner or a joint venturer with Tenant by reason of the
provisions of this Lease.

 

15.12 Termination by Exercise Right. If this Lease is terminated pursuant to its
terms by the proper exercise of a right to terminate specifically granted to
Landlord or Tenant by this Lease, then this Lease shall terminate thirty
(30) days after the date the right to terminate is properly exercised (unless
another date is specified in that part of the Lease creating the right, in which
event the date so specified for termination shall prevail), the rent and all
other charges due hereunder shall be prorated as of the date of termination, and
neither Landlord nor Tenant shall have any further rights or obligations under
this Lease except for those that have accrued prior to the date of termination
or those obligations which this Lease specifically provides are to survive the
expiration or sooner termination of this Lease. This Section 15.12 does not
apply to a termination of this Lease by Landlord as a result of an Event of
Tenant’s Default.

 

15.13 Brokerage Commissions. Each party hereto (i) represents and warrants to
the other that it has not had any dealings with any real estate brokers, leasing
agents or salesmen, or incurred any obligations for the payment of real estate
brokerage commissions or finder’s fees which would be earned or due and payable
by reason of the execution of this Lease, other than to the Retained Real Estate
Brokers described in Section T of the Summary (and then only to the extent set
forth in such separate agreement), and (ii) agrees to indemnify, defend, and
hold harmless the other party from any claim for any such commission or fees
which allegedly result from the actions of the indemnifying party. Landlord
shall be solely responsible for the payment of any commission owed to the
Retained Real Estate Brokers as a result of the execution of this Lease by
Tenant pursuant to a separate written agreement. The indemnity, defense and hold
harmless obligations under this Section 15.13 shall survive the expiration or
sooner termination of this Lease.

 

15.14 Force Majeure. Any prevention, delay or stoppage due to strikes,
lock-outs, inclement weather, labor disputes, inability to obtain labor,
materials, fuels or reasonable substitutes therefor, governmental restrictions,
regulations, controls, action or inaction, civil commotion, fire or other acts
of God, and other causes beyond the reasonable control of the party obligated to
perform (except financial inability) shall excuse the performance, for a period
equal to the period of any said prevention, delay or stoppage, of any obligation
hereunder except the obligation of Tenant to pay rent or any other sums due
hereunder.

 

Page 53 of 55



--------------------------------------------------------------------------------

15.15 Entire Agreement. This Lease constitutes the entire agreement between the
parties, and there are no binding agreements or representations between the
parties except as expressed herein. Tenant acknowledges that neither Landlord
nor Landlord’s Agents has made any legally binding representation or warranty as
to any matter except those expressly set forth herein, including any warranty as
to (i) whether the Premises may be used for Tenant’s intended use under existing
Laws, (ii) the suitability of the Premises or the Project for the conduct of
Tenant’s business, or (iii) the condition of any improvements. There are no oral
agreements between Landlord and Tenant affecting this Lease, and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between Landlord and Tenant or
displayed by Landlord to Tenant with respect to the subject matter of this
Lease. This instrument shall not be legally binding until it is executed by both
Landlord and Tenant. No subsequent change or addition to this Lease shall be
binding unless in writing and signed by Landlord and Tenant.

 

15.16 JURY TRIAL WAIVER. LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE
OF AND HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO
TRIAL BY JURY, AND EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND
RELEASE ALL SUCH RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST
ITS OFFICERS, DIRECTORS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS, OR SUBSIDIARY OR
AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY
CLAIM OF INJURY OR DAMAGE.

J.W.K.       B.P.   Landlord’s Initials       Tenant’s Initials  

(signatures to follow on succeeding page)

 

Page 54 of 55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Industrial Space
Lease with the intent to be legally bound thereby, to be effective as of the
Effective Date.

 

LANDLORD:     TENANT:

THE KAYE BUILDING, LLC

a California limited liability company

   

SANTUR CORP.,

a Delaware corporation

By:   /s/    Jonathan W. Kaye     By:   /s/    Bardia Pezeshki Name:   Jonathan
W. Kaye     Name:   Bardia Pezeshki Its:   President     Its:   President

 

Page 55 of 55



--------------------------------------------------------------------------------

SANTUR CORP.

40931 Encyclopedia Circle

Fremont, California

April 12, 2001

THE KAYE BUILDING, LLC

163 Whitney Place

Fremont, California 94539

Attn: Mr. Jonathan Kaye

Subject: Lease at 40931 Encyclopedia Circle

Gentlemen:

You, as the Landlord, and we, as the Tenant, are parties to the March 7, 2001
Industrial Space Lease (the “Lease”) for space in the building located at 40931
Encyclopedia Circle, Fremont, California.

Given our mutual desire to sign the Lease as quickly as possible, a timely
review in advance by our insurance advisor was not possible, so insurance
matters were deferred. An insurance review has now been conducted and we
therefore mutually agree to the following amendments to the Lease in
confirmation of our discussions:

(i) Section Q (“Tenant’s Liability Insurance Minimum”) of the Summary of Lease
Terms is amended and restated in its entirety to read as follows: “$2,000,000
single limit and $3,000,000 in the aggregate.”

(ii) Notwithstanding anything in Article 9 (“Insurance”) of the Lease or
elsewhere in the Lease, Tenant shall not be required to carry any earthquake or
flood insurance coverage, notwithstanding the use of the term “all risk”
insurance, and “special form” insurance without said coverages shall be
satisfactory.

This letter, when signed by both parties, will constitute an amendment to the
Lease, will become a part of the Lease, and will supersede anything in the Lease
that is contrary to the provisions set forth in this letter amendment, even if
not specifically referenced in this letter amendment.

Except as set forth above, the Lease has not been and is hereby not amended. As
amended above, the Lease is mutually ratified and confirmed to be in full force
and effect.



--------------------------------------------------------------------------------

THE KAYE BUILDING, LLC

April 12, 2001

Page 2

If the foregoing meets with your approval, please sign where indicated below and
return this letter to us. We appreciate your cooperation.

 

Sincerely, SANTUR CORP. By:   /s/    Bardia Pezeshki  

Bardia Pezeshki

President

 

ACCEPTED AND AGREED: THE KAYE BUILDING, LLC By:   /s/    Jonathan W. Kaye  

Jonathan W. Kaye

President



--------------------------------------------------------------------------------

MEMORANDUM OF COMMENCEMENT DATE

Landlord: THE KAYE BUILDING, LLC, a California limited liability company

Tenant: SANTUR CORP., a Delaware corporation

Project: Approximately 37,594 rentable square feet located at 40931 Encyclopedia
Circle, Fremont, California

Premises: Approximately 19,175 rentable square feet located at 40931
Encyclopedia Circle, Fremont, California

In connection with that certain Industrial Space Lease dated March 7, 2001, the
undersigned hereby certifies as follows:

 

  1. That the undersigned Tenant occupies the above-described Premises
consisting of approximately Nineteen Thousand One Hundred Seventy-Five
(19,175) rentable square feet.

 

  2. That the Lease Term commenced (and the Commencement Date occurred) on
April 1, 2001 and, unless sooner terminated pursuant to the terms of said
Industrial Space Lease, shall expire on March 31, 2011.

 

  3. That Tenant’s obligation to pay Base Monthly Rent in the amount of Fifty
Two Thousand Seven Hundred Thirty One and 25/100 Dollars ($52,731.25) commenced
on April 1, 2001.

 

  4. That a security deposit of Two Hundred Thousand Dollars ($200,000.00) has
been paid by Tenant to Landlord.

 

  5. That the Premises have been accepted by Tenant in accordance with the terms
of the aforesaid Industrial Space Lease.

 

LANDLORD:     TENANT: THE KAYE BUILDING, LLC     SANTUR CORPORATION a California
limited liability company     a Delaware corporation By:   /s/    Jonathan W.
Kaye     By:   /s/    Bardia Pezeshki Name:   Jonathan W. Kaye     Name:  
Bardia Pezeshki Its:   General Partner     Its:   President

 

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A

PROJECT SITE PLAN

[ATTACHED]

 

Exhibit A

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT B

DIAGRAM OF PREMISES

[ATTACHED, WITH PREMISES SHOWN AS NON-CROSS-HATCHED]

 

Exhibit B

Page1 of 1



--------------------------------------------------------------------------------

 

LOGO [g284417p129.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

CONCEPT PLAN SHOWING PRE-APPROVED TENANT’S ALTERATIONS

 

Exhibit C

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT D

MEMORANDUM OF COMMENCEMENT DATE

Landlord: THE KAYE BUILDING, LLC, a California limited liability company

Tenant: SANTUR CORP., a Delaware corporation

Project: Approximately 37,594 rentable square feet located at 40931 Encyclopedia
Circle, Fremont, California

Premises: Approximately 19,175 rentable square feet located at 40931
Encyclopedia Circle, Fremont, California

In connection with that certain Industrial Space Lease dated March 7, 2001, the
undersigned hereby certifies as follows:

 

  1. That the undersigned Tenant occupies the above-described Premises
consisting of approximately Nineteen Thousand One Hundred Seventy-Five
(19,175) rentable square feet.

 

  2. That the Lease Term commenced (and the Commencement Date occurred)
on                        , 2001 and, unless sooner terminated pursuant to the
terms of said Industrial Space Lease, shall expire on             , 2011.

 

  3. That Tenant’s obligation to pay Base Monthly Rent in the amount of Fifty
Two Thousand Seven Hundred Thirty One and 25/100 Dollars ($52,731.25) commenced
on            .

 

  4. That a security deposit of Two Hundred Thousand Dollars ($200,000.00) has
been paid by Tenant to Landlord.

 

  5. That the Premises have been accepted by Tenant in accordance with the terms
of the aforesaid Industrial Space Lease.

(Signatures to follow on succeeding page)

 

Exhibit D

Page 1 of 2



--------------------------------------------------------------------------------

LANDLORD:     TENANT: THE KAYE BUILDING, LLC     SANTUR CORP., a California
limited liability company     a Delaware corporation By:         By:     Name:  
      Name:     Its:         Its:    

 

 

Exhibit D

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT E

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
entered into as of                    , by and between
                             (the “Beneficiary”). SANTUR CORP., a Delaware
corporation (the “Tenant”) and THE KAYE BUILDING, LLC, a California limited
liability company (the “Landlord”).

WITNESSETH

 

  A. Tenant has entered into a certain Industrial Space Lease dated March 7,
2001 (the “Lease”) with Landlord covering certain spaces (the “Premises”)
located in and upon the real property described in Schedule 1 attached hereto
(the “Property”).

 

  B. Beneficiary is the holder of a mortgage loan (the “Loan”) to Landlord in
the amount of                     Dollars ($                    ) which is
secured by a                     (the “Deed of Trust”) covering the Property.

 

  C. The parties hereto desire expressly to confirm the subordination of the
Lease to the lien of the Deed of Trust, it being a requirement by Beneficiary
that the lien and charge of the Deed of Trust be unconditionally and at all
times prior and superior to the leasehold interests and estates created by the
Lease.

 

  D. Tenant has requested that Beneficiary agree not to disturb Tenant’s
possessory rights in the Premises in the event Beneficiary should foreclose the
Deed of Trust, provided that Tenant is not in default under the Lease beyond the
expiration of any applicable notice and/or cure period(s) and provided that
Tenant attorns to Beneficiary or the purchaser at any foreclosure or Trustee’s
sale of the Property.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and of
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

 

  1. Notwithstanding anything to the contrary set forth in the Lease, the Lease
and the leasehold estate created thereby and all of Tenant’s rights thereunder
shall be and shall at all times remain subject, subordinate to the Deed of Trust
and the lien thereof and all rights of Beneficiary thereunder and to any and all
renewals, modifications, consolidations, replacements and extensions thereof.

 

  2. Tenant hereby declares, agrees and acknowledges that:

 

Exhibit E

Page 1 of 5



--------------------------------------------------------------------------------

  i Beneficiary would not have agreed to recognize the Lease without this
Agreement; and

 

  ii Beneficiary, in making disbursements pursuant to the agreements evidencing
and securing the Loan, is under no obligation or duty to oversee or direct the
application of the proceeds of such disbursements and such proceeds may be used
by Landlord for purposes other than improvement of the Premises.

 

  3. In the event of foreclosure of the Deed of Trust, or upon a sale of the
Property pursuant to the Trustee’s power of sale contained therein, or upon a
transfer of the Property by deed in lieu of foreclosure, then so long as Tenant
is not in default under any of the terms, covenants, or conditions of the Lease
beyond the expiration of any applicable notice and/or cure period(s), the Lease
shall continue in full force and effect as a direct lease between the succeeding
owner of the Property and Tenant, upon and subject to all of the terms,
covenants and conditions of the Lease for the balance of the term of the Lease.
Tenant hereby agrees to attorn to and accept any such successor owner as
landlord under the Lease, and to be bound by and perform all of the obligations
imposed by the Lease and Beneficiary or any such successor owner of the Property
will not disturb the possession of Tenant, and will be bound by all of the
obligations imposed by the Lease upon the landlord thereunder; provided,
however, that the Beneficiary, or any purchaser at a trustee’s or sheriff’s sale
or any successor owner of the Property shall not be:

 

  i liable for any act or omission of a prior landlord (including Landlord)
except to the extent that such act or omission continues after Beneficiary or
any purchaser or successor owner becomes the lessor; or

 

  ii subject to any offsets or defenses which the Tenant might have against any
prior landlord (including Landlord); or

 

  iii bound by any rent or additional rent which the Tenant might have paid in
advance to any prior landlord (including Landlord) for a period in excess of one
month; or

 

  iv bound by any agreement or modification of the Lease made since the date of
the Loan without the written consent of the Beneficiary; or

 

  v

liable or responsible for or with respect to the retention, application and/or
return to Tenant of any security deposit paid to any prior lessor (including
Landlord), whether or not still held by such prior

 

Exhibit E

Page 2 of 5



--------------------------------------------------------------------------------

  lessor, unless and until Beneficiary or such other purchaser has actually
received for its own account as lessor the full amount of such security deposit;
or

 

  vi bound by or liable under any representations, warranties, covenants or
indemnities made to Tenant by any prior landlord (including Landlord) regarding
Hazardous Materials (as defined in the Lease); or

 

  vii obligated to construct the building in which the Premises are located or
any improvements for Tenant’s use.

 

  4. Upon the written request of Beneficiary at the time of a foreclosure,
Trustee’s sale or deed in lieu thereof or at any time thereafter, the parties
agree to execute a lease of the Premises upon the same terms and conditions as
the Lease between Landlord and Tenant, which lease shall cover any unexpired
term of the Lease existing prior to such foreclosure, Trustee’s sale or
conveyance in lieu of foreclosure.

 

  5. Tenant agrees to give to Beneficiary, by hand-delivery, overnight courier,
or certified or registered mail, a copy of any notice or statement served upon
Landlord. Tenant agrees not to exercise any rights of termination available by
virtue of a default unless (i) Landlord shall have failed to cure such default,
and (ii) following expiration of the applicable period under the Lease for cure
by Landlord of such default, Tenant shall have furnished to Beneficiary notice
of Landlord’s failure to cure such default and afforded Beneficiary an
additional thirty (30) days following receipt of such notice within which to
cure such default, or if such default cannot be cured within that time, then
such additional time as may be necessary if within such thirty (30) days
Beneficiary has commenced and is diligently pursuing the remedies necessary to
cure such default (including, but not limited to, commencement of foreclosure
proceedings if necessary to effect such cure), in which event such right, if
any, as Tenant might otherwise have to terminate the Lease shall not be
exercised while such remedies are being so diligently pursued.

 

  6. Landlord, as landlord under the Lease and trustor under the Deed of Trust,
agrees for itself and its heirs, successors, and assigns, that: (i) this
Agreement does not constitute a waiver by Beneficiary of any of its rights under
the Deed of Trust or in any way release Landlord from its obligation to comply
with the terms, provisions, conditions, covenants, agreements and clauses of the
Deed of Trust; and (ii) the provisions of the Deed of Trust remain in full force
and effect and must be complied with by Landlord, if Beneficiary so requires.

 

Exhibit E

Page 3 of 5



--------------------------------------------------------------------------------

  7. Tenant acknowledges that it has notice that the Lease and the rent and all
other sums due thereunder have been assigned or are to be assigned to
Beneficiary as security for the Loan secured by the Deed of Trust. In the event
the Beneficiary notifies Tenant of a default under the Deed of Trust and demands
that Tenant pay its rent and all other sums due under the Lease to the
Beneficiary, Tenant agrees that it will honor such demand and pay its rent and
all other sums due under the Lease directly to the Beneficiary or as otherwise
required pursuant to such notice.

 

  8. All notices hereunder shall be deemed to have been duly given if given by
hand, by overnight courier, or if mailed by United States registered or
certified mail with return receipt requested, postage prepaid, to Beneficiary at
the following address (or at such other address as shall be given in writing by
Beneficiary to the Tenant) and shall be deemed complete upon receipt by the
Beneficiary:

 

                               

 

  9. This Agreement supersedes any inconsistent provisions of the Lease.

 

  10. This Agreement shall inure to the benefit of the parties hereto, their
successors and permitted assigns; provided, however, that in the event of the
assignment or transfer of the interest of Beneficiary, all obligations and
liabilities of Beneficiary under this Agreement shall terminate, and thereupon
all such obligations and liabilities shall be the responsibility of the party to
whom Beneficiary’s interest is assigned or transferred.

 

  11. Tenant agrees that this Agreement satisfies any condition or requirement
in the Lease relating to the granting of a non-disturbance agreement.

 

  12. This Agreement shall be governed by and construed in accordance with the
laws of the State of California.

(signatures to follow on succeeding page)

 

Exhibit E

Page 4 of 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Subordination,
Non-Disturbance and Attornment Agreement on the date and year first set forth
above.

 

LANDLORD:     TENANT:

THE KAYE BUILDING, LLC

a California limited liability company

   

SANTUR CORP.,

a Delaware corporation

By:         By:     Name:         Name:    

Its:

        Its:         BENEFICIARY:       ,       a           By:           Name:
          Its:    

 

Exhibit E

Page 5 of 5



--------------------------------------------------------------------------------

EXHIBIT F

INTENTIONALLY OMITTED

 

Exhibit F

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT G

INTENTIONALLY OMITTED

 

Exhibit G

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT H

HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE

Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for Landlord to evaluate your proposed uses of the premises (the “Premises”) and
to determine whether to enter into a lease agreement with you as tenant. If a
lease agreement is signed by you and Landlord (the “Lease Agreement”), on an
annual basis in accordance with the provisions of Article 7 of the Lease
Agreement, you are to provide an update to the information initially provided by
you in this certificate. Any questions regarding this certificate should be
directed to, and when completed the certificate should be delivered to, the
Landlord as provided in the Lease Agreement.

GENERAL INFORMATION:

Describe the proposed operations to take place in, on, or about the Premises,
including, without limitation, principal products processed, manufactured or
assembled, and services and activities to be provided or otherwise conducted.
Existing tenants should describe any proposed changes to on-going operations.

Premises will be used for the manufacture of components for the fiber optics
industry. This involves the growth of semiconductor materials, the fabrication
of these materials into devices, the packaging of these devices into modules,
and the testing of these modules. The modules are the final product.

 

1. USE, STORAGE AND DISPOSAL OF HAZARDOUS MATERIALS

1.1 Will any Hazardous Materials (as hereinafter defined) be used, generated,
treated, stored or disposed of in, on or about the Premises? Existing tenants
should describe any Hazardous Materials which continue to be used, generated,
treated, stored or disposed of in, on or about the Premises.

 

Wastes

     Yes   x      No   ¨

Chemical Products

     Yes   x      No   ¨ 

Other

     Yes   ¨      No   x 

If Yes is marked, please explain: Various solid, liquid and gaseous hazardous
materials will be used in the manufacture of our product, and the by-products of
these operations will be solid and liquid hazardous wastes. Wastes will be
hauled off by a licensed recycling/disposal company

 

Exhibit H

Page 1 of 10



--------------------------------------------------------------------------------

1.2 If Yes is marked in Section 1.1, attach a list of any Hazardous Materials to
be used, generated, treated, stored or disposed of in, on or about the Premises,
including the applicable hazard class and an estimate of the quantities of such
Hazardous Materials to be present on or about the Premises at any given time;
estimated annual throughput; the proposed location(s) and method of storage
(excluding nominal amounts of ordinary household cleaners and janitorial
supplies which are not regulated by any Environmental Laws, as hereinafter
defined); and the proposed location(s) and method(s) of treatment or disposal
for each Hazardous Material, including the estimated frequency, and the proposed
contractors or subcontractors. Existing tenants should attach a list setting
forth the information requested above and such list should include actual data
from on-going operations and the identification of any variations in such
information from the prior year’s certificate.

 

2. STORAGE TANKS AND SUMPS

2.1 Is any above or below ground storage or treatment of gasoline, diesel,
petroleum, or other Hazardous Materials in tanks or sumps proposed in, on or
about the Premises? Existing tenants should describe any such actual or proposed
activities.

Yes  x                                 No  ¨

If yes, please explain: There will be various small tanks to contain hazardous
waste prior to disposal by a licensed waste-handling service. No gasoline or
petroleum will be stored on the premises. There will be a tank to store diesel
fuel for a generator.

 

3. WASTE MANAGEMENT

3.1 Has your company been issued an EPA Hazardous Waste Generator I.D. Number?
Existing tenants should describe any additional identification numbers issued
since the previous certificate.

Yes  ¨                                 No  x—in progress

3.2 Has your company filed biennial or quarterly reports as a hazardous waste
generator? Existing tenants should describe any new reports filed.

Yes  ¨                                 No  x—not yet in operation

If yes, attach a copy of the most recent report filed.

 

Exhibit H

Page 2 of 10



--------------------------------------------------------------------------------

4. WASTEWATER TREATMENT AND DISCHARGE

 

  4.1 Will your company discharge wastewater or other wastes to:

¨  storm drain?                         x  sewer?

¨  surface water?                      ¨  no wastewater or other wastes
discharged.

Existing tenants should indicate any actual discharges. If so, describe the
nature of any proposed or actual discharge(s). Waste liquids will be treated
on-site and will be discharged to sewer if they meet all local, state and
federal requirements for disposal in that manner.

 

  4.2 Will any such wastewater or waste be treated before discharge?

Yes  x                             No  ¨

If yes, describe the type of treatment proposed to be conducted. Existing
tenants should describe the actual treatment conducted. Treatment will be the
neutralization of acid or base solutions.
                                                             

 

 

 

 

 

 

 

5. AIR DISCHARGES

5.1 Do you plan for any air filtration systems or stacks to be used in your
company’s operations in, on or about the Premises that will discharge into the
air; and will such air emissions be monitored? Existing tenants should indicate
whether or not there are any such air filtration systems or stacks in use in, on
or about the Premises which discharge into the air and whether such air
emissions are being monitored.

Yes  x                             No  ¨

If yes, please describe: There will be a scrubber and a facility stack that will
discharge a stream of air carrying trivial amounts of hazardous laboratory
chemicals (primarily solvent and acid fumes). These emissions will be in
compliance with all applicable regulations. The emissions at the output of the
stack will not be monitored, but some of the inputs to the stack will be
monitored individually.

5.2 Do you propose to operate any of the following types of equipment, or any
other equipment requiring an air emissions permit? Existing tenants should
specify any such equipment being operated in, on or about the Premises.

¨  Spray booth(s)                    ¨  Incinerator(s)

¨  Dip tank(s)                          x  Other (Please describe)

¨  Drying oven(s)                    ¨  No Equipment Requiring Air Permits

 

Exhibit H

Page 3 of 10



--------------------------------------------------------------------------------

If yes, please describe: Air emissions permits will be required for a crystal
growth machine and various laboratory fume hoods.

5.3        Please describe (and submit copies of with this Hazardous Materials
Disclosure Certificate) any reports you have filed in the past thirty-six months
with any governmental or quasi-governmental agencies or authorities related to
air discharges or clean air requirements and any such reports which have been
issued during such period by any such agencies or authorities with respect to
you or your business operations. None—company is not yet in operation.

 

6. HAZARDOUS MATERIALS DISCLOSURES

6.1        Has your company prepared or will it be required to prepare a
Hazardous Materials management plan (“Management Plan”) or Hazardous Materials
Business Plan and Inventory (“Business Plan”) pursuant to Fire Department or
other governmental or regulatory agencies’ requirements? Existing tenants should
indicate whether or not a Management Plan is required and has been prepared.

Yes  x                        No   ¨

If yes, attach a copy of the Management Plan or Business Plan. Existing tenants
should attach a copy of any required updates to the Management Plan or Business
Plan. Company will be required to prepare these plans and is in the process of
doing so.

6.2        Are any of the Hazardous Materials, and in particular chemicals,
proposed to be used in your operations in, on or about the Premises listed or
regulated under Proposition 65? Existing tenants should indicate whether or not
there are any new Hazardous Materials being so used which are listed or
regulated under Proposition 65.

Yes  x                         No  ¨

If yes, please explain: Proposition 65 listed chemicals that will be present are
inorganic arsenic compounds and indium phosphide.

 

7. ENFORCEMENT ACTIONS AND COMPLAINTS

7.1        With respect to Hazardous Materials or Environmental Laws, has your
company ever been subject to any agency enforcement actions, administrative
orders, or consent decrees or has your company received requests for
information, notice or demand letters, or any other inquiries regarding its
operations? Existing tenants should indicate whether or not any such actions,
orders or decrees have been, or are in the process of being, undertaken or if
any such requests have been received.

Yes  ¨                        No   x

 

Exhibit H

Page 4 of 10



--------------------------------------------------------------------------------

If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Article 7 of the Lease
Agreement.                                      
                                                             

 

 

 

 

 

 

 

 

 

 

7.2 Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?

Yes  ¨                         No  x

If yes, describe any such lawsuits and attach copies of the complaint(s), cross-
complaint(s), pleadings and other documents related thereto as requested by
Landlord. Existing tenants should describe and attach a copy of any new
complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Article 7 of the
Lease Agreement.                                       
                                         
                                         
                                                                  

 

 

 

 

 

 

 

 

 

 

7.3 Have there been any problems or complaints from adjacent tenants, owners or
other neighbors at your company’s current facility with regard to environmental
or health and safety concerns? Existing tenants should indicate whether or not
there have been any such problems or complaints from adjacent tenants, owners or
other neighbors at, about or near the Premises and the current status of any
such problems or complaints.

Yes  ¨                         No  x

If yes, please describe. Existing tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease Agreement and the current status of any such problems or
complaints.                                     

 

 

 

 

 

 

 

 

 

 

 

Exhibit H

Page 5 of 10



--------------------------------------------------------------------------------

8. PERMITS AND LICENSES

8.1 Attach copies of all permits and licenses issued to your company its
proposed operations in, on or about the Premises, including, without limitation,
any Hazardous Materials permits, wastewater discharge permits, air emissions
permits, and use permits or approvals. Existing tenants should attach copies of
any new permits and licenses as well as any renewals of permits or licenses
previously issued. None—company is not yet in operation.

As used herein, the term “Hazardous Materials” means any hazardous or toxic
substance, material or waste which is or becomes regulated by any local
governmental authority, the State of California or the United States government.
The term “Hazardous Materials” includes, without limitation, petroleum products,
asbestos, PCB’s, and any material or substance which is (i) listed under Article
9 or defined as hazardous or extremely hazardous pursuant to Article 11 of Title
22 of the California Administrative Code, Division 4, Chapter 20, (ii) deemed as
a “hazardous waste” pursuant to Section 1004 of the Federal Resource
Conservation and Recovery Act, 42 U.S.C. 6901 et seq. (42 U.S.C. 6903) (“RCRA”),
(iii) defined as a “hazardous substance” pursuant to Section 101 of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
9601 et seq. (42 U.S.C. 9601) (“CERCLA”) or any regulations promulgated under
CERCLA; (iv) any substance now or hereafter regulated by the Toxic Substances
Control Act, as amended (“TSCA”) (15 U.S.C. § 2601 et seq.) or any regulations
promulgated under TSCA; (v) petroleum, petroleum by-products, gasoline, diesel
fuel, or other petroleum hydrocarbons; (vi) asbestos and asbestos-containing
material, in any form, whether friable or non-friable; (vii) polychlorinated
biphenyls; (viii) lead and lead-containing materials; or (ix) any additional
substance, material or waste regulated by any Hazardous Material Law. As used
herein, the term “Hazardous Material Law(s)” shall mean any statute, law,
ordinance, or regulation of any governmental body or agency (including the U.S.
Environmental Protection Agency, the California Regional Water Quality Control
Board, and the California Department of Health Services) which regulates the
use, storage, release or disposal of any Hazardous Materials.

The undersigned hereby acknowledges and agrees that this Hazardous Materials
Disclosure Certificate is being delivered to Landlord in connection with the
evaluation of a Lease Agreement and, if such Lease Agreement is executed, will
be attached thereto as an exhibit. The undersigned further acknowledges and
agrees that if such Lease Agreement is executed, this Hazardous Materials
Disclosure Certificate will be updated from time to time in accordance with
Article 7 of the Lease Agreement. The undersigned further acknowledges and
agrees that Landlord and its partners, lenders and representatives may, and
will, rely upon the statements, representations, warranties, and certifications
made herein and the truthfulness thereof in entering into the Lease Agreement
and the continuance thereof throughout the term, and any renewals thereof, of
the Lease Agreement. I, the undersigned, acting with full authority to bind the
(proposed) Tenant and on behalf of the (proposed) Tenant, certify, represent and
warrant that the information contained in this certificate is true and correct.

(signatures to follow on succeeding page)

 

Exhibit H

Page 6 of 10



--------------------------------------------------------------------------------

Prospective Tenant:

SANTUR CORP.,

a Delaware corporation

By:   /s/    Bardia Pezeshki Name:   Bardia Pezeshki

Its:

  President

Date:

  March 7, 2001

 

Exhibit H

Page 7 of 10



--------------------------------------------------------------------------------

List of Hazardous Materials.

Storage locations and waste disposal contractors have not yet been determined.
All applicable local, state and federal regulations will be complied with.

Note: “scf” = “standard cubic feet”

 

Material

 

Primary Hazards

 

Qty Present

 

Annual Use

 

Locations

 

Storage

Hydrofluoric acid,

buffered and

unbuffered

 

Toxic;

corrosive

  90 gal   1080 gal    

Corrosives

locker

Hydrochloric acid  

Toxic;

corrosive

  4 gal   48 gal    

Corrosives

locker

Nitric acid  

Toxic;

corrosive

  0.5 gal   6 gal    

Corrosives

locker

Bromic acid  

Toxic;

corrosive

  0.5 gal   6 gal    

Corrosives

locker

Phosphoric acid  

Toxic;

corrosive

  12 gal   143 gal    

Corrosives

locker

Sulfuric acid  

Toxic;

corrosive;

water

reactive

  0.5 gal   16 gal    

Corrosives

locker

Photoresist   flammable   5 gal   57 gal    

Flammables

locker

Acetone   flammable   3 gal   36 gal    

Flammables

locker

Methyl alcohol   flammable   3 gal   36 gal    

Flammables

locker

Xylene   flammable   13 gal   159 gal    

Flammables

locker

 

Exhibit H

Page 8 of 10



--------------------------------------------------------------------------------

Material

 

Primary Hazards

 

Qty Present

 

Annual Use

 

Locations

 

Storage

Isopropyl alcohol   flammable   11 gal   127 gal    

Flammables

locker

Methyl isobutyl

ketone

  flammable   5 gal   63 gal    

Flammables

locker

HMDS   Flammable; corrosive   6 gal   67 gal    

Flammables

locker

Photoresist

developer

  Corrosive   66 gal   992 gal    

Corrosives

locker

Nitrogen (liquid

and gas)

 

Asphyxiant;

cryogenic

liquid

  10,600 scf   128,000 scf    

Outdoor gas

storage

Oxygen   Oxidizer   509 scf   6106 scf    

Non-

flammable gas area

Methane   Flammable   127 scf   1527 scf    

Outdoor gas

storage

Silane (as a 5%

concentration in

nitrogen)

  Flammable; pyrophoric   763 scf   916 scf    

Outdoor gas

storage

Ammonia   Corrosive; flammable   763 scf   916 scf    

Outdoor gas

storage

Hydrogen   Flammable   23,300 scf   280,000 scf    

Outdoor gas

storage

Freon (CF4)   Asphyxiant   254 scf   3050 scf    

Outdoor gas

storage

Gold sulfite   Sensitizer   13 gal   21 gal    

Chemical

locker

Sodium

hypochlorite

(Clorox)

  Oxidizer   5 gal   64 gal    

Chemical

locker

Chlorobenzene   Irritant   l gal   12 gal    

Flammables

locker

 

Exhibit H

Page 9 of 10



--------------------------------------------------------------------------------

Material

 

Primary Hazards

 

Qty Present

 

Annual Use

 

Locations

 

Storage

Solid inorganic

arsenic

  Carcinogen; highly-toxic   1 kg   12kg    

Chemical

storage area

Indium phosphide   Carcinogen   1kg   12 kg    

Chemical

storage area

Trimethylgallium   Pyrophoric   400 g   4.8 kg    

Flammables

locker

Trimethylindium   Pyrophoric   400 g   4.8 kg    

Flammables

locker

Trimethylaluminum   Pyrophoric   200 g   2.4 kg    

Flammables

locker

Diethylzinc   Pyrophoric   400 g   2.4 kg    

Flammables

locker

Arsine  

Highly

toxic;

flammable

  2 kg   24 kg    

Exhaused

outdoor gas

storage

Phosphine  

Highly

toxic;

flammable

  12 kg   144 kg    

Exhaused

outdoor gas

storage

 

Exhibit H

Page 10 of 10



--------------------------------------------------------------------------------

LEASE ADDENDUM

The lease for the premises at 40931 Encyclopedia Circle, Fremont CA, consisting
of 19,175 rentable square feet constituting a portion of said building (the
“Premises”), as between The Kaye Building, LLC, a California limited liability
company (“Landlord”), and Santur Corporation , a Delaware corporation
(“Tenant”), dated March 7, 2001 (“Lease”), is hereby modified by this addendum
(“Addendum”) as follows:

1. Permitted Use. Tenant will use and occupy the Premises in accordance with the
existing Lease,

2. Extended Lease Term. The term of the Lease, including any and all options
granted pursuant to the Lease, expires on March 30, 2011. The term shall be and
hereby is extended for five (5) years and three (3) months, commencing on
April 1, 2011 and expiring on June 30, 2016 (the “Extended Term”).

3. Monthly Rent. Monthly Rent shall be payable throughout the Extended Term at
the rate of $8,715.00 per month NNN at the times and in the manner otherwise
provided in the Lease. No additional rent deposit is required.

4. Option to Renew. Tenant shall have one (1) option (“Option’”) to renew the
Lease for an additional term of three (3) years (“Second Extended Term”) at 95%
of the Fair Market Rent.

a. Fair Market Rent. This term shall mean the rents then being paid, at the time
of notice, by tenants at comparable properties in the area in which the Premises
are located, taking into account all relevant factors, as reasonably determined
by Landlord. In the event that Tenant disagrees in writing with Landlord’s
determination of the Fair Market Rent, the parties shall each promptly select a
real estate broker, who will jointly select a third broker. The three brokers
will make a mutual, independent, and binding determination of the Fair Market
Rent for purposes of the Option, and each party shall pay for the cost of their
respective brokers and the costs for the third broker will be equally split
between the parties.

b. Time of Notice. Tenant shall exercise its Option by written notice in
accordance with Section 15.8 of the Lease to Landlord not more than 365 days or
less than 180 days prior to the expiration of the Extended Term,

c. Terms. The effective giving of such notice of extension by Tenant shall
automatically extend the Term of the Lease for the Second Extended Term, and no
instrument of renewal or extension need be executed. The Second Extended Term
shall commence on the day immediately succeeding the expiration date of the
Extended Term and shall end on the day immediately preceding the third
(3rd) anniversary of the first day of the Second Extended Term. The Extended
Terms shall be on all the terms and conditions of the Lease except as otherwise
expressly provided in this Section 4.

 

1



--------------------------------------------------------------------------------

5. Tenant’s Responsibility for Remodeling or Repairs. Tenant shall be
responsible for any remodeling or repairs to the Premises (“Remodel”), subject
to Landlord’s prior approval of the plan and scope of the Remodel, which
approval shall not be unreasonably withheld in accordance with the provisions of
the Lease regarding Alterations at Section 5.2 thereof. All costs and fees
related to or arising from Tenant’s Remodel shall be paid by Tenant, and shall
be the sole responsibility of Tenant. There will be no supervisory fee charged
by Landlord in connection with Tenant’s Remodel, which Tenant intends to
commence as soon as practicable following execution of this Addendum. Tenant
agrees to indemnify and hold Landlord harmless for any damages, injuries,
losses, or claims arising from or related to Tenant’s Remodel.

6. Surrender of Premises. Tenant will surrender the Premises at the end of the
Extended Term, or the Second Extended Term, as applicable, in accordance with
the requirements of Section 15.2 of the Lease.

7. SNDA Agreement. Contemporaneous with the execution of this Addendum, Landlord
will deliver to Tenant a Subordination, Non-Disturbance, and Attornment
Agreement (“SNDA Agreement”), in a form acceptable to Tenant for execution, from
the holders of existing mortgages, ground leases, or deeds of trust.

8. Representing Broker. Landlord acknowledges that the real estate broker for
Tenant is Cresa Partners, and no fee payment shall be due to Cresa Partners from
Landlord.

9. Ratification. Except as expressly modified by this Addendum, the Lease shall
remain in full force and effect, and as further modified by this Addendum, is
expressly ratified and confirmed by the parties hereto.

10. Successors. This Addendum shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

11. Miscellaneous. If any term of this Addendum, or the application thereof to
any person or circumstances, shall to any extent be invalid or unenforceable,
the remainder of this Addendum, or the application of such term to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term of this Addendum shall be valid and
enforceable to the fullest extent permitted by law. This Addendum contains all
of the agreements of the parties with respect to the subject matter hereof, and
supersedes all prior dealings between them with respect to such subject matter.

 

2



--------------------------------------------------------------------------------

Except as expressly set forth herein, all other terms and conditions of the
Lease shall remain in full force and effect.

 

            Dated: October 31, 2010    

TENANT

Santur Corporation, a Delaware corporation

    By:   /s/    Richard Wilmer     Name:   Richard Wilmer     Title:   COO

            Dated: October             , 2010

   

LANDLORD

The Kaye Building, LLC, a

California limited liability company

    By:   /s/    Jonathan Kaye       Jonathan Kaye, Manager

 

3